Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 1 of 72 PageID #: 4813




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


 JAMES ELMER SHAW,                                   4:17-CV-04116-KES

                    Plaintiff,

       vs.                                    ORDER GRANTING IN PART AND
                                             DENYING IN PART DEFENDANTS’
 DENNIS KAEMINGK, Secretary of               SECOND MOTION FOR SUMMARY
 Corrections, in his individual and                   JUDGMENT
 official capacity; ROBERT DOOLEY,
 Director of Prison Operations, in his
 individual and official capacity; DARIN
 YOUNG, Warden, in his individual and
 official capacity; JENNIFER DRIESKE,
 Deputy Warden, in her individual and
 official capacity; JENNIFER STANWICK-
 KLEMIK, Deputy Warden, in her
 individual and official capacity;
 DERRICK BIEBER, Unit Manager, in
 his individual and official capacity;
 TAMMI MERTINS-JONES, Cultural
 Activities Coordinator, in her individual
 and official capacity; ELIZABETH
 EFFLING, Unit Coordinator, in her
 individual and official capacity; STEVE
 BAKER, Major, in his individual and
 official capacity; LINDA MILLER-
 HUNHOFF, Mail Supervisory, in her
 individual and official capacity;
 SHARRON REIMANN, Mailroom
 Supervisory, in her individual and
 official capacity; JORDAN STOREVIK,
 Mailroom, in his/her individual and
 official capacity; JUDY JACOBS,
 Correctional Officer, in her individual
 and official capacity, and MARK
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 2 of 72 PageID #: 4814




 BIDNEY, Contracted DOC Paralegal, in
 his individual and official capacity, 1

                    Defendants.



      Plaintiff, James Elmer Shaw, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 1. Pending before this court is defendants’ second

motion for summary judgment. Docket 225. Shaw opposes this motion.

Dockets 247, 248, 249.

                           FACTUAL BACKGROUND 2

      Viewing the evidence in the light most favorable to Shaw, as the

non-moving party, the facts are: Shaw practices the religion of Dorcha Cosán, a

form of Wicca. Docket 248 at 3. Shaw believes that he must adhere to the

ethics mandated in the “Nine Laws of Dorcha Cosán” and that failure to adhere

to these laws will break his “geise.” Id. at 3-4. To break a geise “brings horrible

misfortunes of divine retribution, even the possibility of death, usually inflicted

by the deitie[s] who the vow was made [with].” Id. at 4.

      Shaw claims that the Inmate Religious and Cultural Activities policy

denies him his ability to attend religious activities for minor rule infractions.

Docket 249 ¶ 4. Defendants’ Inmate Religious and Cultural Activities policy


1 Judy Jacobs and Mark Bidney were never served and therefore, are not
parties to the action. Docket 14 at 4, 6, 10, 12; see Murphy Bros. v. Michetti
Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (An individual becomes a party to
a civil action “only upon service of a summons . . . .”). The court dismisses
Jacobs and Bidney from the case. See Fed. R. Civ. P. 4(m).
2 Because defendants move for summary judgment, the court recites the facts

in the light most favorable to Shaw. Where the facts are disputed, both parties’
averments are included.
                                         2
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 3 of 72 PageID #: 4815




states that: “[i]f the institution requires inmates to sign up for activities and the

inmate missed an activity 2 times in a row, their name may be put on the

Removal List for 30 days. After 30 days, the inmate may request to be put back

on the activity list.” Docket 235 ¶ 5. If an inmate does not sign up for the

religious activity or removes his name from the list, it does not count as a miss

that places the inmate on the removal list. Id. ¶¶ 7-8. If an inmate receives a

write-up for a minor rule infraction, he may be restricted to his cell. Id. ¶ 6.

Cell restriction for a full week or longer still allows the inmate to attend one

religious meeting per week. Id. If the cell restriction is for less than a full week,

the inmate may not leave his cell. Id.

       Shaw alleges that the policy could “in theory” take away his religious

activities “indefinitely.” Docket 249 ¶ 6. Shaw claims that “inmates are not

allowed to attend religious activities while on cell restriction . . . [and this]

allows Shaw’s religious practice to be taken away from him, as a punishment,

for up to 30 days for a minor rule infraction that has nothing to do with his

religion.” Id.

       Defendants allege that in the three-years leading up to the present

action, there were only five times that Shaw received multiple cell restrictions

in a two-week period. Docket 235 ¶ 10. First, defendants claim Shaw was on

cell restriction on April 1, 3, and 6, 2015, but Shaw attended Wicca Group

meetings on April 14, 16, and 21, 2015. Id. ¶ 11. Shaw asserts that he received

write-ups on March 4, 9, 14, 15, and 31, 2015, and April 1, 4, 10, and 18,

2015. Docket 249 ¶ 10.

                                           3
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 4 of 72 PageID #: 4816




      Second, defendants claim Shaw was on cell restriction on June 10 and

19, 2015, but he attended group meetings on June 11, 16, 18, and 25, 2015.

Docket 235 ¶ 12. He was not on the group list on June 23, 2015. Id. Shaw does

not dispute the June write-up dates, but he provided additional write-up dates

not included by defendants: September 3, 5, 14, and 19, 2016, and November

1, 19, and 24, 2016. Docket 249 ¶ 10.

      Third, defendants allege that Shaw was placed on cell restriction on

January 20 and 25, 2017. Docket 235 ¶ 13. Defendants claim that Shaw

attended the Wicca Group on January 24, 26, and 31, 2017. Id. Shaw asserts

that he received write-ups on January 10, 18, and 23, 2017. Docket 249 ¶ 10.

      Fourth, defendants claim that Shaw was placed on two separate cell

restrictions on February 22, 2017, and that he was not on the list for the Wicca

group for February 23 and 28, 2017. Docket 235 ¶ 14. Shaw claims that he

received write-ups on February 19, 20, 21, and 24, 2017. Docket 249 ¶ 10.

      Fifth, defendants claim that Shaw was on cell restriction on April 13 and

April 17, 2017, and that Shaw attended the Wicca group on April 18 and 24,

2017. Docket 235 ¶ 15. 3 Shaw claims he received write-ups on April 5, 8, 11,

14, 21, and 30, 2017. Docket 249 ¶ 10. Shaw also claims he received write-ups

on May 2, 16, and 20, 2017. Id.

      Shaw argues that the dates defendants use to show that he attended

Wicca group only indicate that he was not on cell restriction for “two


3Shaw’s name was crossed off from the Wicca group attendance for the
meeting on April 13, 2017, and his name is marked “CR” on the April 24, 2017,
meeting. Docket 235 ¶ 15.
                                        4
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 5 of 72 PageID #: 4817




consecutive Tuesday or Thursday meetings in a row” and that defendants do

not deny that he has been removed for missing “two consecutive meetings due

to minor write-ups.” Id. ¶ 11. Shaw alleges that on September 20, 2018, he was

taken off the Wicca group list because he was on cell restriction for one week

and he missed one of the meetings. Docket 122 ¶ 71. Shaw claims that after

his cell restriction, he was banned from Wicca for 30 days. Id. ¶ 72.

      Shaw claims that defendants have substantially burdened the exercise of

his religion under the Religious Land Use and Institutionalized Persons Act

(RLUIPA) and the First Amendment because they have allegedly denied him his

“outdoor sacred circle and vision mound.” Docket 248 at 9-11, 24-27. A

memorandum was issued on August 29, 2019, that allowed the Wicca and

Asatru groups to have the opportunity to hold outdoor religious activities;

before this memorandum, there was not an opportunity for outside religious

activities for these groups. Docket 235 ¶¶ 17-19. Shaw agrees that a

memorandum was issued but claims that the memorandum does not include

opportunities for Dorcha Cosán. Docket 249 ¶¶ 17, 18. 4

      Defendants allege that the Asatura group has had outdoor events in the

designated area but claim that Shaw and the Wicca group have not submitted

a Project Application to hold a religious event outdoors. Docket 235 ¶¶ 19-20.

Shaw claims that he has requested outdoor religious opportunities for Dorcha

Cosán and that he was not informed that he needed to fill out a Project


4 The memorandum issued on August 29, 2019, allows for the Wicca and
Asatru groups to meet outside for their religious services when there is outside
rec. Docket 215-1 at 29.
                                        5
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 6 of 72 PageID #: 4818




Application. Docket 249 ¶¶ 19, 20. 5 Shaw claims that on January 24, 2020, he

filed a Project Application to practice his religion outside and it was denied. Id.

¶ 20 (citing Docket 250-2 at 89).

      The only permanent outdoor structure that is used for religious activities

at South Dakota Department of Corrections (SDDOC) facilities is the sweat

lodge because sweats would be a fire hazard if conducted indoors. Docket 235

¶¶ 21-22. The sweat lodge is approximately fifteen feet in diameter and stands

approximately six feet and six inches at the center. Id. ¶ 23; see also id. ¶ 24.

The Jewish group is allowed to set up a temporary vinyl tent to celebrate

Sukkot, a religious holiday. Id. ¶¶ 25-26.

      Shaw claims that defendants have substantially burdened his religious

rights under RLUIPA and the First Amendment by denying him his “Before

Christ Diet.” See Docket 248 at 12. Shaw submitted a Project Application on

October 31, 2016, that “all foods must meet the strict criteria of the ‘Before

Christ diet’ ” and that a “[a] member who has a geise is no longer able to

consume anything w/chemical or artificial additives.” Docket 235 ¶ 29. On

about February 1, 2017, Shaw submitted a Request for Religious or Alternative



5 Shaw cites to Docket 215-1 “(MRE 13-1 through 13-3);” this document shows
that Shaw submitted an Informal Resolution Request on October 1, 2019,
stating that Dorcha Cosán had not been permitted to conduct any outside
worship time or space. Docket 215-1 at 30. Unit Coordinator responded,
      After review of your Informal Resolution Request and speaking with
      CAC Mertens-Jones, the group leaders were all sent the memo
      concerning outside worship. Once night rec ended, if you wanted to
      worship outside, you would need to move to the afternoon. No one
      from your group has asked to move their service to the afternoon.
Docket 215-1 at 32.
                                         6
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 7 of 72 PageID #: 4819




Diet form under SDDOC Policy 1.5.F.2. Id. ¶ 30. Under this policy, the request

must be submitted to the facility’s cultural activities coordinator or designee.

Id. Mertens-Jones denied his request because CBM did not have the diet he

was requesting. Id. ¶ 31. Shaw asserts that his religious diet was denied

because he could not provide Mertens-Jones with “ ‘proof’ of his religious diet

commandments.” Docket 249 ¶ 31. 6 When Mertens-Jones denied Shaw’s

Request for a Religious Diet Shaw was asked to “[e]xplain in detail how the diet

relates to your religion, why it is mandated, and list the books or authorities

that support your request.” Docket 235 ¶ 35. Shaw responded, “I do not have

to show books or authorities that support my request.” Id. ¶ 36. Shaw’s

Request for Religious Diet form stated, “Law II of [his] religion mandates [he]

purify [his] body be [sic] eating ‘all natural’ farm fresh, organic fruits and

vegetables” and he is “unable to consume anything with chemical or artificial

additives[.]” Id. ¶ 38. Shaw claims that he submitted two Religious Diet

Requests and they were denied on August 19, 2016, and February 10, 2017.

Docket 249 ¶ 37.

      Defendants’ policy states that the SDDOC will provide inmates with

“reasonable and equitable opportunities to observe their essential religious

dietary practices within facility budgetary and security constraints.” Docket

235 ¶ 70. A dietary need or religious dietary request will not be granted if it




6Shaw cites to Docket 121 at 2-3, 10-12. Docket 121 is Shaw’s response to
defendants’ first motion for summary judgment and the document consists of
Shaw disputed facts. Shaw also cites to Docket 215 ¶ 36.
                                          7
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 8 of 72 PageID #: 4820




limits or detracts “from the need for security, safety, health and good order and

the approved operation of a uniform food service program.” Id. Defendants

argue that the all-natural diet requested by Shaw is not within the budgetary

and security constraints because organic fruits can be fermented to make

alcohol, known as “hooch.” Docket 235 ¶¶ 33-34. Shaw claims that this

argument is a “feebleminded attempt to deceive the Court” that the SDSP “does

not regularly/typically provide inmates with fresh fruit[.]” Docket 249 ¶ 34.

Shaw claims that the vegan dessert has fruit and that the Kosher religious diet

also includes fresh fruit daily. Id. ¶ 34.

      Defendants argue that “[i]t is absurd for Shaw to suggest that his

religious diet ‘is a commandment [he] must adhere to and may not violate at

peril of [his] soul’ when his institutional file clearly shows that he continues to

consume ‘questionable foods’ containing ‘doubtful or questionable

ingredients.’ ” Docket 235 ¶ 88. Shaw claims that he did not purchase food

from the commissary in 2016 and 2017. Docket 249 ¶ 37. Defendants assert

that Shaw, from the date of requesting his religious diet, has purchased

“Ramen-Texas Beef, Glazed Honey Buns, Krunchers Jalepeno Chips, Nacho

Doritos, Squatch pepperoni sticks, Baby Ruth candy bars, Cool Ranch Doritos,

Snickers candy bars and Mike & Ike candy” from commissary. Docket 235

¶ 38. Shaw claims he purchased this food for Chris Chipps and that he did not

personally consume the food. Docket 249 ¶ 37. Shaw alleges that he allowed

another inmate to deposit money into his account so he would no longer be

indigent. Id.

                                             8
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 9 of 72 PageID #: 4821




      Shaw’s Project Applications have requested “pecan pie, apple crisp pie,

meat/cheese platters, black berry pie, blue berry pie, cherry pie, whipped

cream, sub-sandwiches, chips and cookies” and “ ‘Irish Pizza, a thick crust 3

cheese pizza’ with Canadian bacon and pepperoni.” Docket 235 ¶¶ 38-39.

Shaw claims that every meal he has suggested “can be made using all natural

ingredients and can be prepared by a Dorcha Cosán member in compliance

with the strict dietary laws of Dorcha Cosán.” Docket 249 ¶ 39.

      All-natural foods are limited to canned tomato puree and shredded

carrots by purchase through CBM. Docket 235 ¶ 58. Defendants claim that the

shelf life for all-natural foods is very short and the cost to supply such a diet

would be “significantly higher than the diets currently provided at the SDDOC.”

Id. ¶ 60. Shaw’s October 31, 2016, Project Application stated that he was

“ ‘unable to consume any beverages that are not fresh water from the spring (or

boiled of impurities), all natural, organic herbal teas, whole ‘organic’ [milks]

(goat or bovine), freshly squeezed fruit and vegetable beverages’ and that he

was ‘unable to consume any liquids with chemical or artificial additives.’ ” Id.

¶ 86. Shaw has made commissary purchases that include Folgers and

Hometown coffee. Id.

      Defendants claim that after reviewing Shaw’s institutional file, he did not

file a grievance after his Request for Religious Diet form was denied; thus,

Shaw has not exhausted his administrative remedies on this issue. Id. ¶¶ 102,

105. Shaw disputes this and claims that he has challenged the process of the

Project Applications and that Maturan denied his grievances to prevent him

                                         9
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 10 of 72 PageID #: 4822




 from getting to court. Docket 249 ¶ 101. Shaw claims that on December 25,

 2016, he challenged not being able to consume a natural diet and that his

 grievance was not responded to. Id.; Docket 250-2 at 186.

       Shaw alleges that over 200 magazines have been rejected by the SDDOC.

 Docket 249 ¶ 91. Shaw claims that he subscribed to 37 magazines and

 approximately 211 magazine issues were denied. Id. Defendants assert that

 Shaw has only provided twenty-seven rejection notices from March 15, 2015, to

 October 6, 2017. Docket 235 ¶ 91. Shaw provided 31 rejection notices that

 show defendants rejected 32 magazine issues. Docket 122-3 at 15-30; Docket

 122-4 at 1-11, 75; Docket 250-2 at 184-85, 848. Shaw argues that defendants

 have refused to provide him all of the copies of the rejection notices. Docket

 249 ¶ 91. Shaw also cites to an “Inter-Facility Publications Rejection Log”

 (Rejection Log) from 2013-2019 that lists over 900 books and magazines that

 have been rejected at the SDSP. See Docket 179 at 67- 86.

       Defendants allege that the majority of the rejection notices were signed

 by individuals who were not named as defendants in this lawsuit (Reimann,

 Miller, Johnson, Moisan, and Jelsma). Docket 235 ¶ 92. The record shows that

 the rejection notices were signed by Molson, Johnson, Miller, Reimann, Miller-

 Hunhoff, Storevik, and Jelsma. Docket 122-3 at 15-30; Docket 122-4 at 1-11,

 75; Docket 250-2 at 184-85, 848. Shaw claims that the record shows Drieske,

 Baker, and Miller-Hunhoff review and reject mail and that Dreiske and Baker

 answer the second stage of the grievance process. Docket 249 ¶ 91. Shaw

 provided documentation of the grievance process regarding some of the rejected

                                        10
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 11 of 72 PageID #: 4823




 magazines. See, e.g., Docket 122-4; Docket 250-2. Shaw alleges that he

 “personally questioned Miller, Johnson, Moisan and Jelsma who have all

 informed [him] that questionable mail is actually rejected per Drieske, Baker

 and/or Miller-Hunhoff.” Docket 249 ¶ 93.

       Defendants claim that Miller-Hunhoff only personally signed two of the

 rejection notices for magazines containing “hand gang signs.” Docket 235 ¶ 93.

 SDDOC Policy 1.5.D.3 states, “ ‘Materials that depict gang activity, gang

 insignia or may be construed as pertaining to, initiating or furthering

 gang/security threat group activity, within the facility or outside the facility’

 are included among the list of prohibited items” for Inmate Correspondence. Id.

 ¶ 95. Shaw claims that this policy is “unconstitutional and that his magazines

 are rejected for exaggerated reasons.” Docket 249 ¶ 94. Miller-Hunhoff rejected

 the November 2015 issue of Freshly Inked because there were “hand signs”

 that she believed depicted gang activity. Docket 235 ¶ 96. Miller-Hunhoff

 rejected the May 2016 issue of Urban Ink because she believed there were

 “gang hand signs” depicted. Id. ¶ 95. Miller-Hunhoff rejected the Winter 2015

 issue of Rebel Ink due to images that she believed advocated violence (pages

 84-85) and on page 87 an image that depicted a “woman wearing opaque under

 garments.” Id. ¶¶ 97-98. Shaw states that these reasons asserted by Miller-

 Hunhoff were exaggerated. Docket 249 ¶¶ 94-99.

       SDDOC Policy 1.3.C.8 prohibits pornography and nudity that is defined

 as “exposed female breasts and buttocks.” Docket 235 ¶ 99. Defendants claim

 that Storevik rejected Fangoria #338 because on page 63 there was an “image

                                          11
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 12 of 72 PageID #: 4824




 of a female whose breasts are clearly exposed.” Id. ¶¶ 111-12. Shaw alleges

 that this was an exaggerated reason and that the picture was the size of a

 thumb print. Docket 249 ¶¶ 110-12. Storevik rejected the September 2016

 issue of Urban Ink because numerous photos contained images of female

 breasts “uncovered and only the nipple covered by material” and “a female’s

 buttocks.” Docket 235 ¶¶ 113-15. Shaw alleges that the pictures did not depict

 nudity and that Storevik admits that the nipples were covered by material.

 Docket 249 ¶¶ 113-15. Shaw claims that the policy is a suppression of his First

 Amendment rights. Id. ¶ 116.

       Shaw claims that Bieber has retaliated against him by denying Shaw

 access to the law library and throwing away Shaw’s Project Applications

 because Shaw has tried to exercise his right to access the courts and the

 prison grievance system. Docket 1 ¶¶ 203, 206. Shaw claims that he has made

 “numerous allegations against Bieber” regarding retaliation. Docket 249 ¶ 122.

 Defendants assert that Bieber has not denied Shaw the ability to create and

 mail his legal documents. Docket 235 ¶ 121. Shaw disputes the alleged fact

 that Bieber had not denied him access to the courts. Docket 249 ¶ 121.

 Defendants also claim that Bieber has not denied Shaw access to the library

 and that “[t]here were times when [Shaw] was only allowed a certain amount of

 time in the library because there were several inmates that need[ed] access as

 well. Shaw did not receive any less time than any other inmate.” Docket 235

 ¶ 122. Shaw also claims that in April of 2016, Bieber threw away Shaw’s 31

 Project Applications in retaliation of Shaw filing grievances and a lawsuit

                                        12
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 13 of 72 PageID #: 4825




 against Bieber. Docket 1 ¶ 206; Docket 215 ¶ 176(q). Bieber claims that he

 does not recall Shaw submitting 31 Project Applications, but if Shaw did,

 Bieber would not have thrown them away. Docket 234 at 64-65; Docket 101

 ¶ 14.

         Shaw claims that Effling and Bieber have violated his First Amendment

 right of access to the courts. Docket 1 ¶¶ 180, 185-86. Shaw alleges that

 Effling and Bieber prevented him from mailing out legal documents and

 withheld resources from him. Docket 249 ¶ 43. Shaw claims that because of

 Effling and Bieber’s actions he was “unable to argue key elements of his case

 because he was denied the ability to send a copy of [his] Response to

 Defendant[’]s Answer to Defendant[’]s Attorney Schlimgen and the Judge would

 not allow Plaintiff [to] argue his due process claims.” Id. An inmate can request

 indigent commissary and if he meets the criteria, among other things, the

 indigent inmate is provided with up to $10.00 per month for postage costs to

 send his legal work. Docket 235 ¶¶ 44, 45. Shaw argues that Bieber and Effling

 do not follow these policies regarding indigent inmates. Docket 249 ¶ 44.

 Defendants allege that for August of 2016, Shaw only used $8.16 of his legal

 mail postage budget as an indigent inmate to mail legal documents to “small

 claims.” Docket 235 ¶ 46. Defendants also claim that for September of 2016,

 Shaw used only $2.46 and his mail was sent to the United States District

 Court. Id. ¶ 47. Shaw alleges that Effling knew that he needed to send out legal

 mail and specifically prevented him from doing so. See Docket 249 ¶¶ 52-55.




                                        13
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 14 of 72 PageID #: 4826




                               LEGAL STANDARD

       Summary judgment is appropriate if the movant “shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet this

 burden by presenting evidence that there is no dispute of material fact or by

 showing that the nonmoving party has not presented evidence to support an

 element of its case on which it bears the ultimate burden of proof. Celotex Corp.

 v. Catrett, 477 U.S. 317, 322-23 (1986). To avoid summary judgment, “[t]he

 nonmoving party may not rest on mere allegations or denials, but must

 demonstrate on the record the existence of specific facts which create a

 genuine issue for trial.” Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th

 Cir. 2005) (internal quotation omitted). The underlying substantive law

 identifies which facts are “material” for purposes of a motion for summary

 judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       “Only disputes over facts that might affect the outcome of the suit under

 the governing law will properly preclude the entry of summary judgment.

 Factual disputes that are irrelevant or unnecessary will not be counted.” Id.

 “[T]he mere existence of some alleged factual dispute between the parties will

 not defeat an otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material fact.” Id. at 247-48

 (emphasis omitted).

       Essentially, the availability of summary judgment turns on whether a

 proper jury question is presented: “The inquiry performed is the threshold

                                        14
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 15 of 72 PageID #: 4827




 inquiry of determining whether there is the need for a trial—whether, in other

 words, there are any genuine factual issues that properly can be resolved . . .

 in favor of either party.” Id. at 250. Prisoners who proceed pro se are entitled to

 the benefit of liberal construction at the pleading stage. Quam v. Minnehaha

 Cnty. Jail, 821 F.2d 522, 522 (8th Cir. 1987). Nonetheless, the summary

 judgment standard set forth in Rule 56 of the Federal Rules of Civil Procedure

 remains applicable to prisoners proceeding pro se. Id. The district court is not

 required to “plumb the record in order to find a genuine issue of material fact.”

 Barge v. Anheuser-Busch, Inc., 87 F.3d 256, 260 (8th Cir. 1996).

       Courts must remain sensitive, however, “to the special problems faced by

 prisoners attempting to proceed pro se in vindicating their constitutional

 rights, and [the Eighth Circuit does] not approve summary dismissal of such

 pro se claims without regard for these special problems.” Nickens v. White, 622

 F.2d 967, 971 (8th Cir. 1980). “[W]hen dealing with summary judgment

 procedures technical rigor is inappropriate where . . . uninformed prisoners are

 involved.” Ross v. Franzen, 777 F.2d 1216, 1219 (7th Cir. 1985).

                                    DISCUSSION

       Defendants argue that they are entitled to qualified immunity because

 their actions have not amounted to constitutional violations. Docket 234 at 2-

 6. To determine whether a government official is entitled to qualified immunity

 the court asks: (1) whether the facts alleged, viewed in the light most favorable

 to plaintiff, demonstrate the official’s conduct violated a constitutional right,

 and (2) whether the constitutional right was clearly established at the time of

                                          15
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 16 of 72 PageID #: 4828




 the alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001). The court

 may address the elements in any order and if either of the elements is not met,

 then the official is entitled to qualified immunity. Pearson v. Callahan, 555 U.S.

 223, 236 (2009). The court will view the facts alleged in the light most favorable

 to Shaw and discuss whether he has demonstrated that a genuine issue of

 material fact exists that needs to be resolved at trial.

 I.    Religious Land Use and Institutionalized Persons Act

       This court denied defendants’ first motion for summary judgment on

 Shaw’s RLUIPA claims against Kaemingk, Dooley, and Young in their official

 capacity regarding the SDDOC’s attendance policy, Shaw’s request for a

 religious diet, and the outdoor worship space. Docket 139 at 76.

       RLUIPA provides that:

       No government shall impose a substantial burden on the religious
       exercise of a person residing in or confined to an institution . . . even
       if the burden results from a rule of general applicability, unless the
       government demonstrates that imposition of the burden on that
       person—(1) is in furtherance of a compelling governmental interest;
       and (2) is the least restrictive means of furthering that compelling
       governmental interest.

 42 U.S.C. § 2000cc-1(a). To establish a prima facie claim against a state official

 under RLUIPA, an inmate “must show, as a threshold matter, that there is a

 substantial burden on his ability to exercise his religion.” Van Wyhe v. Reisch,

 581 F.3d 639, 655 (8th Cir. 2009) (quoting Singson v. Norris, 553 F.3d 660,

 662 (8th Cir. 2009)). “Absent this showing, the state retains it’s sovereign

 immunity.” Id.




                                          16
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 17 of 72 PageID #: 4829




       The Eighth Circuit Court of Appeals has stated various ways for an

 inmate to make RLUIPA’s threshold showing:

       [T]o demonstrate a substantial burden on the exercise of religion, a
       government policy or action “must significantly inhibit or constrain
       [religious] conduct or [religious] expression . . . ; must meaningfully
       curtail a person’s ability to express adherence to his or her faith; or
       must deny a person reasonable opportunities to engage in those
       activities that are fundamental to a person’s religion.”

 Van Wyhe, 581 F.3d at 656 (alterations in original) (quoting Patel v. U.S.

 Bureau of Prisons, 515 F.3d 807, 813 & n.7 (8th Cir. 2008)).

       An inmate must present some evidence to show that there is a

 substantial burden on his ability to exercise his religion. Patel, 515 F.3d at 814

 (reasoning that the inmate could not meet his threshold showing because he

 offered only a “single, vague and unsupported statement” and “the record

 offer[ed] no evidence” regarding the inmate’s claims). But whether an inmate

 “can establish the truth or sincerity of [his] belief is a matter to be decided at

 trial . . . .” Van Wyhe, 581 F.3d at 656.

       A.     Attendance Policy

       Shaw claims that Kaemingk, Dooley, Young, Drieske, Stanwick-Klemik,

 and Merten-Jones created the Inmate Religious and Cultural Activities policy,

 which denies Shaw the ability to attend religious activities up to 30 days for

 minor rule infractions and that “he is denied religious activities while on cell

 restriction.” Docket 1 ¶ 62(b); Docket 248 at 12; Docket 249 ¶¶ 4, 6. Shaw

 alleges that the policy could “in theory” take away his religious activities

 “indefinitely.” Docket 249 ¶ 6. Shaw claims that he should be allowed to attend

 religious activities while on cell restriction. Docket 248 at 12. Defendants
                                          17
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 18 of 72 PageID #: 4830




 contend that the record establishes that Shaw’s claims are inaccurate because

 the records show that there was no time in the three years leading up to the

 filing of this case where Shaw’s name was removed from the Wicca group

 meeting list for 30 days due to missing two meetings in a row. Docket 234 at

 13-14.

       The Inmate Religious and Cultural Activities policy states that if inmates

 are required to sign up for activities and the inmate missed an activity 2 times

 in a row, their name is removed from the activity list for 30 days. Docket 235

 ¶ 5. If an inmate does not sign up for the religious activity or removes his name

 from the list, it does not count as a miss that places the inmate on the removal

 list. Id. ¶¶ 7-8. If an inmate receives a write-up for a minor rule infraction he

 may be restricted to his cell. Id. ¶ 6. Cell restriction for a full week or longer

 still allows the inmate to attend one religious meeting per week. Id. If the cell

 restriction is for less than a full week, the inmate may not leave his cell. Id.

       Shaw contends that once he received minor infractions and was put on

 cell restriction for two consecutive weeks. Docket 121 at 4. Because he was on

 cell restriction, he missed all four Wicca group meetings and was put on the

 30-day removal list. Id.

       Defendants presented evidence that in the three-years leading up to the

 present action, there were only five times that Shaw received multiple cell

 restrictions in a two-week period. Docket 235 ¶ 10. First, Shaw was on cell

 restriction on April 1, 3, and 6, 2015, but Shaw attended Wicca group meetings

 on April 14, 16, and 21, 2015. Id. ¶ 11. Second, Shaw was on cell restriction on

                                          18
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 19 of 72 PageID #: 4831




 June 11 and 19, 2015, but he attended group meetings on June 11, 16, 18,

 and 25, 2015. Id. ¶ 12. He was not on the group list on June 23, 2015. Id.

 Third, defendants allege that Shaw was placed on cell restriction on January

 20 and 25, 2017, yet Shaw attended the Wicca group on January 24, 26, and

 31, 2017. Id. ¶ 13. Fourth, defendants claim that Shaw was placed on two

 separate cell restrictions on February 22, 2017, and that he was not on the list

 for the Wicca group for February 23 and 28, 2017; but he attended March 2, 7,

 and 14, 2017. Id. ¶ 14. Lastly, defendants claim that Shaw was on cell

 restriction from April 13 and 17, 2017, and that Shaw attended Wicca group on

 April 18 and 24, 2017. Id. ¶ 15. Shaw challenges the completeness of

 defendants’ alleged infraction dates. Docket 249 ¶ 10. Shaw alleges that he

 received write-ups on the following dates: March 2, 4, 9, 14, 15, 31, 2015; April

 1, 4, 10, 18, 2015; September 3, 5, 14, 19, 2016; November 1, 19, 24, 2016;

 January 10, 18, 23, 2017; February 19, 20, 21, 24, 2017; April 5, 8, 11, 14,

 21, 30, 2017; May 2, 16, 20, 2017. Id.; see also Docket 250-2 at 331-44.

       While Shaw disputes the dates he received infractions, Shaw has not

 presented any evidence that contradicts defendants’ evidence to raise a genuine

 issue of material fact that he was substantially burdened by the attendance

 policy. Shaw lists several dates he received infractions and was put on cell

 restriction, but he does not allege or present any evidence that he was not able

 to attend meetings or was put on the removal list. See id.; see also Docket 121

 at 4. Shaw did provide evidence that shows he missed the Wicca group on

 September 8, 2016, because he was on cell restriction, but he does not allege

                                        19
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 20 of 72 PageID #: 4832




 or present any evidence that he was put on the removal list based on this

 incident. Docket 122 ¶ 15; Docket 122-3 at 2, 4. Shaw also claims that he was

 taken off the Wicca group list for 30 days on September 20, 2018, because he

 was on cell restriction for one week and he missed one of the meetings. Docket

 122 ¶¶ 71-72. But Shaw did not present any evidence to support this claim.

 Defendants and Shaw only provided the disciplinary history up to December of

 2017. See Docket 226-17; Docket 250-2 at 331-48.

       Overall, Shaw has not shown that the attendance policy and cell

 restriction significantly inhibited/constrained his religious conduct,

 meaningfully curtailed his ability to express adherence to his faith, or denied

 him reasonable opportunities to engage in activities fundamental to his

 religion. The undisputed evidence shows that even when Shaw had multiple

 cell infractions, he was still able to attend some Wicca meetings and thus must

 not have been placed on the removal list. Docket 235 ¶¶ 11-15. Shaw has not

 demonstrated a genuine issue of material fact that the attendance policy

 substantially burdened his First Amendment rights (attending his religious

 group). This court finds that defendants are entitled to summary judgment on

 this issue.




       B.      Outdoor Worship Space

       Shaw claims that defendants Drieske and Stanwick-Klemik have denied

 him the ability to build an outside nematon and vision mound and to worship

                                        20
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 21 of 72 PageID #: 4833




 outside. Docket 1 ¶ 87. Shaw claims that Dorcha Cosán requires a nematon, a

 56-foot circular outdoor space, and vision mound. Docket 2 ¶¶ 342, 356. 7

 Shaw claims that he has shown that he is mandated to worship outside, he has

 requested to worship outside, and there are areas available for worship outside.

 Docket 248 at 11. Shaw also contends that the record shows that Native

 Americans are allowed a similar sized area and that other religious

 organizations can worship outside. Id. at 10-11.

       The court denied defendants’ first motion for summary judgment on this

 issue, reasoning that if space was available for other religious groups to hold

 outdoor religious events, then there should be space for Shaw to hold outside

 worship or use a temporary structure. Docket 139 at 42. The court stated that

 defendants did not identify alternative means for Shaw to construct a nematon

 and vision mound or worship outdoors. Id.

       “The prison must permit a reasonable opportunity for an inmate to

 engage in religious activities but need not provide unlimited opportunities.”

 Van Wyhe v. Reisch, 581 F.3d 639, 657 (8th Cir. 2009). “Where a government

 practice burdens one means of practicing a religion, but leaves open alternative



 7 Shaw lists several items that are necessary for the construction of a nematon:
 seven foot staff of oak; skull of a stag with horns; four feet by six inches brick
 foundation at the four directional points; four feet by six inches wall of brick
 around the sides and back of firepit; a rack and spit for cooking; cast-iron
 cookware; 55 gallon cast iron cauldron and lid; ladle and other cooking
 utensils; water feature (five gallon buck with brick around it in the shape of a
 well); altar (three slabs of white marble—two pieces that are three feet by five
 feet and one piece that is four feet by four feet in a circular shape); three-tier
 garden with walls and base made out of brick; outlined stone path around
 garden; vision mound (like Native American sweat lodge). Docket 2 ¶¶ 342-53.
                                        21
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 22 of 72 PageID #: 4834




 means, an inmate must show that the alternative means are inadequate to

 establish that the government practice imposes a substantial burden.” Rust v.

 Neb. Dep’t. of Corr. Servs. Religion Study Comm., 2009 WL 3836544, at *8 (D.

 Neb. Nov. 12, 2009).

          Since this court’s first order denying summary judgment, defendants

 have identified alternative means for Shaw to possibly construct a temporary

 nematon and have permitted him to worship outdoors. Docket 235 ¶ 18;

 Docket 234 at 11. Defendants contend that the offered outdoor area is a

 reasonable accommodation to allow Shaw to practice his religion. Docket 234

 at 12.

          To support this position, defendants first argue that there is no other

 structure like Shaw’s nematon at any SDDOC facility. Id. at 10. Defendants

 state that the only permanent outdoor religious structure is a sweat lodge used

 by Native American inmates. Id.; Docket 235 ¶ 21. Defendants note that the

 sweat lodge does not require the same amount of space or materials as Shaw’s

 nematon. Docket 234 at 10. Shaw’s nematon would be 56 feet in diameter and

 would require all the materials stated above. Docket 2 at 89; id. ¶¶ 342-53.

 Conversely, the sweat lodge uses thirty red willow branches and is fifteen feet

 in diameter and six feet and six inches tall at the center. Docket 235 ¶ 23.

          Defendants acknowledge that there is a temporary structure used by

 Jewish inmates at SDDOC facilities. Docket 234 at 11; Docket 235 ¶ 25. The

 Jewish group can use the temporary facility for a maximum of two hours a day

 during the eight days of Sukkot. Docket 235 ¶ 26. Defendants state that they

                                           22
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 23 of 72 PageID #: 4835




 would allow Shaw and Dorcha Cosán to erect a temporary structure similar to

 the Jewish group’s temporary structure. Docket 234 at 11.

       The undisputed facts show defendants have burdened one means of

 Shaw’s religious practice by not allowing a permanent structure, but

 defendants do allow an alternative means with a temporary structure. To

 establish that defendants have imposed a substantial burden on Shaw’s

 religion, Shaw must show that the alternative means are inadequate. See Rust,

 2009 WL 3836544, at *8. Shaw has not done so. Shaw did not present any

 evidence or make any allegation that a temporary structure would restrict his

 ability to adequately practice his religion. The court finds that a temporary

 structure is a reasonable alternative to Shaw’s permanent structure.

       Second, defendants argue that the DOC made arrangements based on

 this court’s previous ruling (Docket 139 at 42) to allow the Wicca group to hold

 outdoor worship. Docket 234 at 11. The DOC sent out a memorandum on

 August 29, 2019, that stated Wicca and Asatru groups were allowed to hold

 outdoor religious activities when there is outside rec. Docket 235 ¶ 18; Docket

 230-6. Defendants state that Shaw and the Wicca group have not submitted a

 Project Application to utilize the outdoor worship area. Docket 234 at 11;

 Docket 230 ¶¶ 19-20. Shaw contends that the memorandum did not include

 any opportunities for Dorcha Cosán or Shaw. Docket 249 ¶ 18. Shaw is correct

 that the memorandum does not specifically mention Shaw or Dorcha Cosán,

 but the memorandum clearly states that the Wicca group can worship outside.




                                        23
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 24 of 72 PageID #: 4836




 Docket 230-6. Thus, the undisputed facts show that defendants have created a

 reasonable opportunity for outside worship for Shaw.

       Shaw also alleges that he has requested outdoor space, but still has not

 been allowed to use it. Docket 249 ¶ 20. Shaw states that at no time was he

 told he had to fill out a Project Application. Id. On October 1, 2019, Shaw filled

 out an IR, stating that Dorcha Cosán and the Wicca group have not been

 permitted to worship outside. Docket 215-1 at 30. The IR response stated that

 the Wicca group had to move its worship service to the afternoon because night

 rec was over, yet no one from the Wicca group had asked to move the service.

 Docket 215-1 at 32. Shaw submitted a Project Application in January of 2020.

 Docket 250-2 at 89. Shaw requested outside space to build Dorcha Cosán’s

 sacred circle and vision mound. Id. Shaw’s Project Application was denied

 because outside worship was already designated for Dorcha Cosán and a

 permanent structure was not allowed. Id.

       Overall, Shaw has failed to offer any evidence that defendants’ outside

 worship and option for a temporary structure “significantly inhibits or

 constrains [his] conduct or expression; meaningfully curtails [his] ability to

 express adherence to [his] faith; or denies [him] reasonable opportunities to

 engage in those activities that are fundamental to [his] religion.” Gladson v.

 Iowa Dep’t of Corr., 551 F.3d 825, 834 (8th Cir. 2009). As a result, Shaw has

 not demonstrated a genuine issue of material fact that defendants

 substantially burdened his ability to practice Dorcha Cosán. The court finds

 that defendants are entitled to summary judgment on this issue.

                                         24
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 25 of 72 PageID #: 4837




       C.     Religious Diet

       Shaw contends that defendants Drieske, Stanwick-Klemik, Mertens-

 Jones, CBM, unknown CBM employees, and Tweirweiller have “denied Shaw

 the ability to adhere to the commandment of Law II of DC that mandates

 Plaintiff adhere to his religious diet.” Docket 1 ¶ 69. Shaw alleges that he must

 eat all natural, farm fresh, organic fruit and vegetables and grass fed, no

 growth hormone meats. Docket 2 ¶ 164. Shaw cannot eat any food with

 chemicals or artificial additives. Id. ¶ 165. Additionally, Shaw states that he

 can only consume beverages that have all-natural organic ingredients. Id.

 ¶¶ 168-69.

       Defendants allege that Shaw did not exhaust his administrative remedies

 in connection with the denial of his Request for a Religious Diet form. Docket

 234 at 16. Shaw disputes that he did not exhaust his administrative remedies.

 Docket 248 at 14.

       The Prison Litigation Reform Act (PLRA) provides that an inmate must

 exhaust all available administrative remedies before bringing an action with

 respect to prison conditions under either § 1983 or any other federal law. 42

 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 (2001). This mandatory

 exhaustion requirement applies broadly to “all inmate suits about prison life,

 whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

 U.S. 516, 532 (2002); see also Jones v. Bock, 549 U.S. 199, 21l (2007) (“There

 is no question that exhaustion is mandatory under the PLRA and that

                                         25
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 26 of 72 PageID #: 4838




 unexhausted claims cannot be brought in [federal] court.”). The PLRA requires

 “immediate dismissal” of all unexhausted claims. Gibson v. Weber, 431 F.3d

 339, 341 (8th Cir. 2005).

       Before filing this action, Shaw was required to fully and properly exhaust

 his administrative remedies as to each claim in the complaint. See Johnson v.

 Jones, 340 F.3d 624, 627 (8th Cir. 2003). In order to properly exhaust

 administrative remedies, Shaw must comply with the prison’s procedures.

 Woodford v. Ngo, 548 U.S. 81, 102 (2006) (“[P]roper exhaustion” under the

 PLRA requires prisoners to comply with the prison’s deadlines and

 procedures.). “The level of detail necessary in a grievance to comply with the

 grievance procedures will vary from system to system and claim to claim, but it

 is the prison’s requirements, and not the PLRA, that define the boundaries of

 proper exhaustion.” Jones, 549 U.S. at 218.

       SDDOC has a two-step administrative remedy process for inmates: (1)

 informal resolution (Informal Resolution Request) and (2) formal resolution (a

 Request for Administrative Remedy). The Administrative Remedy for Inmates

 Policy provides that “[r]equests for informal resolution may be initiated by

 speaking with a staff member about the grievance and accepting the resolution

 offered by the staff member, or in writing, via a kite or completed Request for

 Informal Resolution form” (IR). SDDOC Policy 1.3.E.2(IV)(4)(B). Staff that

 respond to an inmate’s informal resolution will “[p]repare a response . . . . The

 response/resolution may be verbal or written. If verbal, the outcome and

 response provided must be documented[.]” SDDOC Policy 1.3.E.2(IV)(4)(C)(5)(d).

                                         26
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 27 of 72 PageID #: 4839




 Next, an inmate has ten days after receiving the response to the Informal

 Resolution to submit a completed Request for Administrative Remedy (AR).

 SDDOC Policy 1.3.E.2(5)(A).

       Under the SDDOC’s Inmate Religious and Alternative Diets policy, “An

 inmate requesting a religious or alternative diet must complete a Request for

 Religious or Alternative Diet form and submit the form to the facility’s cultural

 activities coordinator or designee[.]” SDDOC Policy 1.5.F.2(IV)(1)(B). On October

 31, 2016, Shaw submitted two Project Applications, requesting a religious diet

 of all-natural foods and beverages. Docket 122-1 at 7, 9. Both Project

 Applications were denied. Id. Shaw filed an IR on December 25, 2016,

 challenging defendants’ denial of Shaw’s Project Applications for an all-natural

 diet. Docket 249 ¶ 100; Docket 250-2 at 186. Shaw claims that he did not

 receive a response to his grievance. Docket 249 ¶ 100. Although Shaw appealed

 the denial of his Project Applications, Shaw’s request for a religious diet using

 Project Applications did not follow the proper procedure to request a religious

 diet as outlined in SDDOC Policy 1.5.F.2, which requires an inmate to submit a

 Request for Religious Diet form.

       On February 1, 2017, Shaw submitted a Request for Religious or

 Alternative Diet form. Docket 122-1 at 2. This request was denied on February

 10, 2017. Docket 235 ¶ 69. Defendants allege that in Shaw’s institutional file

 there is no record that Shaw filed a grievance within the time period allowed

 following the denial of his Request for Religious Diet form. Id. ¶¶ 102, 105.

 Shaw has not alleged that he appealed this denial or presented any other

                                         27
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 28 of 72 PageID #: 4840




 evidence to show that he exhausted his administrative remedies regarding his

 February of 2017 Request for a Religious Diet.

       Instead, Shaw points to an IR he submitted on July 25, 2016. Docket

 248 at 14. But the IR Shaw relies on does not pertain to the denial of his

 Request for a Religious Diet; the IR challenges the Project Applications process

 in general and SDDOC’s failure to recognize the Dorcha Cosán doctrine. Docket

 122-3 at 7-11; see also id. at 12-14. And as discussed above, an IR is not the

 proper form to complete when requesting a religious diet under SDDOC Policy

 1.5.F.2. Additionally, this sequence of grievances filed by Shaw occurred before

 Shaw even submitted his initial Request for a Religious Diet in February of

 2017. See Docket 122-1 at 2; Docket 122-3 at 7-11.

       Overall, Shaw only properly submitted one request for religious diet

 which was dated February 1, 2017, and he never appealed the denial of this

 Request for Religious Diet form. Because Shaw did not exhaust his

 administrative remedies on this issue, defendants are entitled to summary

 judgment.

 II.   First Amendment Free Exercise Claims

       This court denied defendants’ first motion for summary judgment

 regarding Shaw’s First Amendment claims against Kaemingk, Dooley, Young,

 Drieske, Stanwick-Klimek, and Mertens-Jones regarding the SDDOC’s

 attendance policy, outdoor worship space, and religious diet. Docket 139 at 39-

 40, 42, 43, 50, 76. The court previously found that “the religious group




                                        28
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 29 of 72 PageID #: 4841




 attendance policy, denial of outdoor worship space, and denial of religious diet

 . . . substantially burden Shaw’s religious exercise.” Id. at 50.

       The First Amendment to the United States Constitution states in relevant

 part, “Congress shall make no law respecting an establishment of religion, or

 prohibiting the free exercise thereof . . . .” U.S. Const. amend. I. Inmates clearly

 retain their First Amendment rights, including the right to the free exercise of

 religion. Cruz v. Beto, 405 U.S. 319, 322 (1972). But limitations may be placed

 on the exercise of prisoners’ constitutional rights in light of the needs of the

 penal system to deter crime, rehabilitate prisoners, and maintain institutional

 security. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (citation

 omitted); Murphy v. Mo. Dept. of Corr., 372 F.3d 979, 982 (8th Cir. 2004).

 Constitutional claims that would receive strict scrutiny in any other setting are

 evaluated under a lesser standard of scrutiny in a prison setting. Turner v.

 Safley, 482 U.S. 78, 81 (1987). A prison regulation may restrict a prisoner’s

 constitutional rights if it is “reasonably related to legitimate penological

 interests.” Id. at 89.

       The threshold question for any prisoner First Amendment free-exercise

 claim is whether prison officials have substantially burdened the plaintiff’s

 sincerely held religious beliefs. Gladson, 551 F.3d at 833. “When the

 significance of a religious belief is not at issue, the same definition of

 ‘substantial burden’ applies under the Free Exercise Clause . . . and RLUIPA.”

 Patel, 515 F.3d at 813.




                                          29
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 30 of 72 PageID #: 4842




        The court analyzed the threshold question of whether defendants have

 substantially burdened Shaw’s religious beliefs above in its RLUIPA analysis.

 For Shaw’s attendance policy claim, the court found that the undisputed facts

 showed that the attendance policy did not substantially burden Shaw from

 attending his religious group. For Shaw’s outdoor worship claim, the court

 found that SDDOC’s outdoor worship policy did not substantially burden

 Shaw’s religious practice. Because the court already found that Shaw has not

 presented any evidence that defendants substantially burdened his practice of

 Dorcha Cosán, defendants are entitled to summary judgment on the

 attendance policy and outdoor worship claims as they relate to the First

 Amendment. As for the religious diet claim, the court found above that Shaw

 did not exhaust his administrative remedies. The same rationale applies here,

 and therefore, the court grants summary judgment in favor of defendants on

 Shaw’s religious diet claim under the First Amendment.

 III.   First Amendment Right to Receive Mail

        The court denied defendants’ first motion for summary judgment on

 Shaw’s First Amendment right to receive mail claim against Drieske, Baker,

 Miller-Hunhoff, Reimann, and Storevik. Docket 139 at 76. Shaw has contested

 the content of the mail, which he characterizes as art. Docket 1 ¶ 132. Shaw

 alleges that his magazines are necessary for his religion, which requires him to

 develop his artistic and magical mind. Id.; Docket 248 at 38. Shaw claims that

 the SDDOC mail policy is overexaggerated by the mailroom staff. Docket 1

 ¶ 131. Given the nature of Shaw’s assertions, it seems he has made an as-

                                        30
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 31 of 72 PageID #: 4843




 applied First Amendment challenge to a prison regulation. See Docket 139 at

 54.

       Shaw claims that defendants Drieske, Baker, Miller-Hunhoff, Reimann,

 and Storevik rejected and refused to deliver over 200 magazines that were

 mailed to Shaw. Docket 1 ¶ 131. Shaw listed 37 magazine titles and the

 number of issues per title that he is missing—for a total of 210 magazines.

 Docket 249 ¶ 91. Shaw listed the following titles and number of issues that he

 believes he is entitled to and defendants confiscated: American Curves (15), Art

 & Design (1), Art News (3), Artists (6), Drawing (3), Fangoria (14), Flex (1),

 Freshly Inked (6), Ink Fashion (3), Ink Slingers (2), Inked (25), Inked from the

 Pen (1), Inked Girls (13), Low Rider Arte (11), Maxim (17), Men’s Fitness (2),

 Men’s Health (7), Men’s Journal (2), Muscle & Fitness (2), New Tattoos (1),

 Rebel Ink (15), Revolver (5), Skin & Ink (8), Skin Art (2), Skin Ink (2), Smooth

 (5), Southwest Art (7), Tabu Tattoo (1), Tattoo (15), Tattoo Collection (2), Tattoo

 Energy (2), Tattoo International (2), Tattoo Life (1), Tattoo Review (2), Tattoo

 Savage (2), Urban Ink (2), 8 and Wired (2). Id.

       In support of his claim, Shaw provided 31 mailroom correspondence

 rejection notices from March 24, 2013, to October 6, 2017. Docket 122-3 at 15-

 30; Docket 122-4 at 1-11, 75; Docket 250-2 at 184-85, 848. The magazines

 contained in these rejection notices included the following titles and number of



 8 For Urban Ink, Shaw claims that he is missing two issues, yet he presented
 rejection notices for three issues. Docket 249 ¶ 91; Docket 122-3 at 20, 24, 27.
 In viewing the facts in a light most favorable to Shaw, the court will consider
 the extra Urban Ink, putting Shaw’s total magazine claims at 211.
                                          31
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 32 of 72 PageID #: 4844




 issues: Inked (11), Urban Inked (3), Freshly Inked (5), Tattoo (3) Tattoo

 International (1), Skin & Ink (3), Rebel Ink (1), Maxim (2), and Fangoria (3).

 Docket 122-3 at 15-30; Docket 122-4 at 1-11, 75; Docket 250-2 at 184-85,

 848. The rejection notices were signed by Molson (1), Johnson (1), Miller (1),

 Reimann (20), Storevik (2), Miller-Hunhoff (5), and Jelsma (1). 9 Docket 122-3 at

 15-30; Docket 122-4 at 1-11, 75; Docket 250-2 at 184-85, 848.

       Shaw also submitted the Rejection Log, listing over 900 rejected

 magazines from January of 2013 to August of 2019. Docket 179 at 67-86.

 Shaw also provided numerous IRs, ARs, and Remedy Responses that discussed

 Shaw’s missing magazines. Docket 122-4 at 12-74, 76.

       Shaw alleges that he attempted to obtain all of the rejected magazines

 and any grievances related to the rejected magazines from defendants. Docket

 248 at 34. Shaw contends that he only submitted 31 rejection notices to the

 court because defendants did not provide him with the rest of the rejection

 notices. Id. at 35-36. Defendants claim that they provided all the rejection

 notices to Shaw that were contained in his file. Docket 255 at 5; Docket 258

 ¶ 2. Defendants argue that there is no evidence to support Shaw’s allegation

 that he subscribed to the 37 titles he listed. Docket 255 at 5.



       A.    Magazines Returned to Shaw




 9 The numbers next to the name indicates the number of rejection notices
 signed by the individual.
                                         32
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 33 of 72 PageID #: 4845




       Shaw submitted a rejection notice signed by Reimann for Tattoo January

 2016. Docket 122-3 at 28. Reimann rejected this magazine because it

 contained a calendar. Id. Defendants claim that once calendars are removed

 from magazines, the magazines are returned to the inmate. Docket 228 ¶ 5;

 Docket 235 ¶ 110; see also Docket 122-3 at 28; Docket 234-1; Docket 234-2.

 Shaw disputes this statement but did not provide any evidence to support his

 position or allege that he did not receive the magazine after the calendar was

 removed. See Docket 249 ¶ 110. Because the undisputed facts show that Shaw

 received this magazine, defendants are entitled to summary judgment on this

 claim as it pertains to Tattoo January 2016 (Docket 122-3 at 28).

       Additionally, Shaw submitted a rejection noticed signed by Reimann for

 Inked Vol. 5 Issue 2. Docket 122-4 at 7. The record shows that Shaw appealed

 the rejection notice. Id. at 27-28, 30. Baker was assigned to the AR, and he

 granted Shaw’s AR and overturned the rejection notice. Id. at 7, 30; Docket

 250-2 at 832. Defendants allege that the magazine was then provided to Shaw.

 Docket 234 at 46 n.7. Shaw does not dispute this fact. Therefore, defendants

 are entitled to summary judgment on this claim as it pertains to Inked Vol. 5

 Issue 2 (Docket 122-4 at 7).

       B.    Reimann

       Reimann signed 18 of the remaining rejection notices regarding Shaw’s

 magazines. Docket 122-3 at 18-19, 21-23, 25-26; Docket 122-4 at 1, 3-6, 8-9;

 Docket 250-2 at 184-85, 848. Defendants argue that Reimann is not a proper

 defendant and any claims against her in her individual capacity should be

                                        33
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 34 of 72 PageID #: 4846




 dismissed because the court does not have jurisdiction over Reimann. Docket

 234 at 44-45. Defendants contend that Reimann was never properly served. Id.

 at 44 (citing Docket 87 at 1 n.1).

       An individual becomes a party to a civil action “only upon service of a

 summons . . . .” Murphy Bros., 526 U.S. at 350. “In the absence of service of

 process (or waiver of service by the defendant), a court ordinarily may not

 exercise power over a party the complaint names as defendant.” Id.; see also

 Bell v. Pulmosan Safety Equip. Corp., 906 F.3d 711, 714-15 (8th Cir. 2018) (“If a

 defendant is improperly served, a federal court lacks jurisdiction over the

 defendant.” (quoting Printed Media Servs., Inc. v. Solna Web, Inc., 11 F.3d 838,

 843 (8th Cir. 1993)).

       Here, Reimann’s summons was returned as unserved on December 8,

 2017. Docket 14 at 1. The server was advised that Reimann was deceased. Id.

 at 1, 3. Shaw is aware Reimann is deceased. Docket 248 at 36. Shaw did not

 move to substitute Reimann’s estate. Because Reimann has not properly been

 served, the court does not have jurisdiction over her. Therefore, the court

 dismisses any claims against Reimann in her individual capacity without

 prejudice. See Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days

 after the complaint is filed, the court—on motion or on its own after notice to

 the plaintiff—must dismiss the action without prejudice against that defendant

 or order that service be made within a specified time.”).



       C.    Individual Involvement

                                        34
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 35 of 72 PageID #: 4847




       Defendants argue that Drieske, Baker, Miller-Hunhoff, and Storevik

 cannot be held liable for the rejection notices signed by parties not named as

 defendants because they were not involved in issuing the rejection notices, and

 therefore, there is no liability under § 1983 because there is no personal

 involvement. Docket 234 at 46. Shaw argues that Drieske, Baker, and Miller-

 Hunhoff are still the proper defendants regarding these rejection notices

 because although four individuals who are not defendants signed the rejection

 notices, questionable mail is actually rejected by Drieske, Baker, or Miller-

 Hunhoff. Docket 248 at 36; Docket 249 ¶ 93. Shaw alleges that Miller-Hunhoff

 answered the initial grievances filed by inmates regarding mail rejection.

 Docket 249 ¶ 91. Shaw contends that Drieske and Baker have denied

 grievances regarding the rejected magazines. Id.; Docket 248 at 33 (citing

 Docket 215 ¶ 132; Docket 1 ¶¶ 136-37).

       Only state actors whose personal conduct caused the deprivation of a

 federal right are liable under § 1983. Pulaski Cnty. Republican Comm. v. Pulaski

 Cnty. Bd. of Election Comm’rs., 956 F.2d 172, 174 (8th Cir. 1992) (citing

 Kentucky v. Graham, 473 U.S. 159, 166 (1985)). Section “1983 liability requires

 personal involvement in or direct responsibility for actions resulting in [the]

 violation.” Carter v. Hassell, 316 F. App’x 525, 525 (8th Cir. 2008) (citing Martin

 v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)); see also Mark v. Nix, 983 F.2d

 138, 139-40 (8th Cir. 1993) (dismissing a § 1983 case where a prisoner claimed

 that prison officials inappropriately took away his rosary because “none of the

 prison officials sued by him [were] responsible for this confiscation”); Marchant

                                         35
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 36 of 72 PageID #: 4848




 v. City of Little Rock, 741 F.2d 201, 204 (8th Cir. 1984) (citing Colton v. Hutto,

 577 F.2d 453 (8th Cir. 1978) (dismissing a claim because the individual “had

 no knowledge of or connection to” the alleged violation). “The supervisor must

 know about the conduct and facilitate it, approve it, condone it, or turn a blind

 eye for fear of what [he] might see.” Ripson v. Alles, 21 F.3d 805, 809 (8th Cir.

 1994) (alteration in original) (internal quotation omitted).

              1.    Rejection Notices Signed by Molson, Johnson, Miller,
                    and Jelsma

       Four rejection notices were signed by Molson, Johnson, Miller, and

 Jelsma. Docket 122-3 at 15-17; Docket 122-4 at 11. The magazines denied in

 the rejection notices were Inked September 2017 and three additional issues of

 Inked (no specific issue listed). Docket 122-3 at 15-17; Docket 122-4 at 11.

 Shaw did not name Molson, Johnson, Miller, and Jelsma as defendants.

       The undisputed evidence shows that these four rejection notices were not

 signed by Drieske, Baker, or Miller-Hunhoff. See Docket 122-3 at 15-17;

 Docket 122-4 at 11. But Shaw claims that Drieske, Baker, and Miller-Hunhoff

 were involved in the administrative appeal process regarding the rejected

 magazines. Docket 248 at 33; Docket 249 ¶ 91. Shaw states that he questioned

 Molson, Johnson, Miller, and Jelsma about the process of reviewing magazines.

 See Docket 249 ¶ 93. Shaw, however, did not submit any testimony regarding

 their answers or statements.

       Shaw also did not present any documents of the administrative appeals

 process showing Drieske, Baker, or Miller-Hunhoff’s involvement. Shaw alleges

 that he attempted to obtain all grievances related to the rejected magazines
                                         36
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 37 of 72 PageID #: 4849




 from defendants and that defendants did not provide them. Docket 248 at 34.

 Because Shaw alleges that defendants have not provided him with the evidence

 necessary to prove these defendants’ involvement, there is a genuine issue of

 material fact as to whether Drieske, Baker, or Miller-Hunhoff were personally

 involved in the administrative appeals process regarding the four rejection

 notices signed by these non-party individuals. 10 Additionally, if the defendants

 were involved, the court must conduct an independent review of the magazines

 to see if they were properly rejected under the challenged policy.

             2.    Rejection Notices Signed by Reimann

       As discussed above, the claims against Reimann in her individual

 capacity have been dismissed. Similar to the non-party individuals above,

 Shaw argues that the named defendants are still the proper parties regarding

 Reimann’s rejection notices because Miller-Hunhoff, Baker, and Drieske made

 the decisions to reject the magazines and answered the administrative

 grievances. Docket 248 at 33, 36; Docket 249 ¶ 91.

       For three of the rejection notices signed by Reimann regarding Tattoo

 November/December 2015, Inked March 2015, and Inked February 2017

 (Docket 122-4 at 1, 8, 75), the evidence shows that none of the named

 defendants had personal involvement in the initial rejection notices or

 grievance process. Docket 122-4 at 24-26, 44, 54-56, 73-76. All the grievance

 documents were signed by non-defendants. See id. Therefore, the undisputed


 10Shaw does not name Storevik as an individual involved in the administrative
 appeal process regarding the rejected magazines. Docket 248 at 33, 36; Docket
 249 ¶ 91; see also Docket 215 ¶ 132; Docket 1 ¶¶ 136-37.
                                        37
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 38 of 72 PageID #: 4850




 facts show that Drieske, Baker, and Miller-Hunhoff were not personally

 involved or directly responsible for the rejection of these three magazines.

 Therefore, the court finds that defendants are entitled to summary judgment

 on Shaw’s right to receive mail claims regarding Tattoo November/December

 2015, Inked February 2017, and Inked March 2017.

       As for Baker, Shaw has presented evidence that Baker was personally

 involved in the confiscation of some of Shaw’s magazines even though Reimann

 signed the rejection notices. Six of Shaw’s ARs appealing Reimann’s rejection

 notices were assigned to Baker to “investigate the issue, gather the facts and

 prepare a draft response (as directed), which will be forwarded to the

 administrative remedy coordinator.” SDDOC Policy 1.3.E.2(IV)(9)(C); see Docket

 122-4 at 13, 63, 67, 71; Docket 250-2 at 851-52, 884, 900. These ARs

 challenged Reimann’s rejections of the following six magazines: Maxim

 February 2015, Inked April 2016, Freshly Inked Vol. 6 Issue 2, Inked October

 2016, Inked November 2016, and Skin & Ink October 2015. Docket 122-3 at

 18-19, 25-26; Docket 122-4 at 9, 13, 63, 67, 71; Docket 250-2 at 848, 851-52.

 Additionally, on a rejection notice signed by Reimann for Fangoria March 2014,

 the reasoning is listed as nudity “per Major Baker.” Docket 250-2 at 184. Baker

 was also assigned two ARs where Shaw mentioned five magazines (Rebel Ink,

 Urban Ink, Skin & Ink, Inked, and Tattoo) that were rejected, then approved,

 and then lost. Docket 122-4 at 15-18. Baker denied Shaw’s second AR




                                        38
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 39 of 72 PageID #: 4851




 regarding these five magazines. See Docket 250-2 at 823-24. 11 Because Shaw

 presented evidence that Baker was personally involved in the confiscation of

 his magazines, the court must conduct an independent review of the magazines

 to see if they were properly rejected under the challenged policy.

       Similar to Baker, Shaw has presented evidence that Drieske was involved

 in the grievance process regarding two AR responses to three rejection notices

 signed by Reimann. Docket 122-3 at 19; Docket 122-4 at 5-6, 39, 68. The

 rejected magazines were Inked October 2016, Tattoo August 2015, Tattoo

 International #28, and Skin & Ink August 2015. Docket 122-3 at 5; Docket

 122-4 at 5-6, 39. In both his AR responses, Drieske upheld Reimann’s rejection

 notices because the magazines violated SDDOC policies. Docket 122-4 at 39,

 68. Additionally, Shaw submitted a rejection notice for Fangroia June 2014

 signed by Reimann. Docket 250-2 at 185. Shaw claims that the notice states

 “per Drieske.” Docket 250-1 at 1. In this court’s review of the rejection notice,

 the writing on the copy is not clear. See Docket 250-2 at 185. In viewing the

 facts in a light most favorable to Shaw, the court will assume the writing says

 “per Drieske.” Because Shaw presented evidence that Drieske was personally

 involved in the confiscation of his magazines, the court must conduct an

 independent review of the magazines to see if they were properly rejected under

 the challenged policy.




 11The court cannot determine from the magazine titles listed in the IR and AR
 whether these five magazines are the ones listed in the 28 rejection notices.
                                         39
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 40 of 72 PageID #: 4852




       As for the five remaining rejection notices signed by Reimann regarding

 Freshly Inked Queens Issue, Freshly Inked July 2016, Inked May 2016,

 Freshly Inked September 2015, and Maxim August 2015 (Docket 122-3 at 21-

 23; Docket 122-4 at 3-4), Shaw alleges that he attempted to obtain all of the

 grievances related to the rejected magazines from defendants and that

 defendants did not provide all of them. Docket 248 at 34. Therefore, questions

 of material fact exist as to whether the remaining named defendants were

 involved in the grievance process regarding Freshly Inked Queens Issue,

 Freshly Inked July 2016, Inked May 2016, Freshly Inked September 2015, and

 Maxim August 2015. The court must conduct an independent review of the

 magazines to see if they were properly rejected under the challenged policy.

       D.    As-Applied Challenge to Magazines in the Record

       One of the most basic principles embodied in the First Amendment is

 that “[a]s a general matter . . . government has no power to restrict expression

 because of its message, its ideas, its subject matter, or its content.” Brown v.

 Ent. Merchs. Ass’n, 564 U.S. 786, 790-91 (2011) (quoting Ashcroft v. Am. C.L.

 Union, 535 U.S. 564, 573 (2002)). There are, however, exceptions to that

 principle. Id. The Supreme Court held in Turner v. Safley, 482 U.S. 78, 84

 (1987), that “[p]rison walls do not form a barrier separating prison inmates

 from the protections of the Constitution,” including those protections offered by

 the First Amendment. But as the Eighth Circuit recently noted, “Turner

 acknowledged that ‘courts are ill equipped to deal with the increasingly urgent




                                         40
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 41 of 72 PageID #: 4853




 problems of prison administration and reform.’ ” Sisney v. Kaemingk, 886 F.3d

 692, 697 (8th Cir. 2018) (quoting Turner, 482 U.S. at 84).

       Cases dealing with the constitutional rights of prisoners “require courts

 to strike a balance between two competing principles.” Id. When examining

 constitutional claims brought by people who are incarcerated, courts are

 instructed to exercise “a policy of judicial restraint” because “[r]unning a prison

 is an inordinately difficult undertaking that requires expertise, planning, and

 the commitment of resources, all of which are peculiarly within the province of

 the legislative and executive branches of government.” Turner, 482 U.S. at 84-

 85. Turner counseled additional restraint where, as here, “a state penal system

 is involved[.]” Id. at 85 (citing Procunier v. Martinez, 416 U.S. 396, 405 (1974)).

 Given these interests, “a lesser standard of scrutiny is appropriate in

 determin[ing] the constitutionality of prison rules.” Id. at 81.

       Turner’s ultimate holding was that “when a prison regulation impinges

 on inmates’ constitutional rights, the regulation is valid if it is reasonably

 related to legitimate penological interests.” Id. at 89. There are four factors

 relevant to whether a prison regulation satisfies this test:

       (1) whether there is “a valid, rational connection between the prison
       regulation and the legitimate governmental interest put forward to
       justify it”; (2) “whether there are alternative means of exercising the
       right that remain open to prison inmates”; (3) “the impact
       accommodation of the asserted constitutional right will have on
       guards and other inmates, and on the allocation of prison resources
       generally”; (4) and whether there exist alternatives to accommodate
       the prisoner with a de minimis cost.




                                          41
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 42 of 72 PageID #: 4854




 Murchison v. Rogers, 779 F.3d 882, 887 (8th Cir. 2015) (quoting Turner, 482

 U.S. at 89-91).

       In the First Amendment context, prisoners may raise both as-applied and

 facial challenges to prison policies. Sisney, 886 F.3d at 697 (citing Thornburgh

 v. Abbott, 490 U.S. 401, 403 (1989)). In an as-applied First Amendment

 challenge as is raised herein, the court is instructed to apply the Turner factors

 outlined above to “consider ‘whether a ban on these particular items is

 reasonably related to a legitimate penological objective.’ ” Murchison, 779 F.3d

 at 887 (quoting Williams v. Brimeyer, 116 F.3d 351, 354 (8th Cir. 1997)).

       Defendants submitted four magazine exhibits and one magazine excerpt

 exhibit to the court for review. Dockets 234-3, Docket 234-4; Docket 234-5;

 Docket 234-6; Docket 234-7. Three of the magazines were rejected because

 they contained sexually explicit material, and two of the magazines were

 rejected because they contained gang signs. Docket 229 ¶¶ 7, 10; Docket 228

 ¶¶ 7-9, 12; Docket 122-4 at 2.

             1.     Sexually Explicit Materials

       Storevik, Baker, Drieske, and Miller-Hunhoff allege that they rejected

 Rebel Ink Winter 2015, Fangroia #338, and Urban Ink September 2016

 because the magazines contained images with nudity. Docket 228 ¶¶ 6-7;

 Docket 229 ¶¶ 8-12; Docket 122-3 at 20. Storevik signed the initial rejection

 notices for Urban Ink September 2016 and Fangoria #338. Docket 122-3 at 20;

 Docket 122-4 at 10. Baker and Drieske were involved in the administrative

 appeal process regarding those two magazines. Docket 122-4 at 22, 67-68.

                                         42
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 43 of 72 PageID #: 4855




 Miller-Hunhoff signed the rejection notice for Rebel Ink Winter 2015. Docket

 122-3 at 30. The SDDOC Policy 1.3.C.8 prohibits pornography and nudity that

 is defined as “exposed female breasts and buttocks.” Docket 235 ¶ 99.

       This court conducted an independent review of Fangoria #338, Urban

 Ink September 2016, and Rebel Ink Winter 2015. See generally Murchison, 779

 F.3d at 888 (holding that the court must conduct an independent review of the

 evidence to verify there has not been an exaggerated response to prison

 concerns); see Docket 234-5; Docket 234-6; Docket 234-7. Fangoria contains

 two drawings that depict topless women. Docket 234-6 at 63. In the first

 drawing, a woman’s breasts, including the nipples, are completely exposed. Id.

 In the second drawing, the woman’s breasts are exposed; blood and hair

 partially cover the woman’s nipples. Id. Rebel Ink contained an advertisement

 for the magazine Skin & Ink. Docket 234-5 at 87. The advertisement displayed

 a cover of Skin & Ink showing a woman dressed in cream, lace lingerie. Id. The

 bra is partially see-through, and the shape and color of the woman’s nipples

 are visible through the material. Id. Urban Ink contains several images of

 women in bikinis and thongs. Docket 234-7. On six pages, there are images of

 women wearing thongs and their buttocks are completely visible. Id. at 61, 75-

 76, 78-79, 82. There are also images of women in bikinis; the swimsuit tops

 cover the women’s nipples, but a majority of the breasts are visible. Id. at 59,

 62, 78-79, 82.

       Because it has been determined that the content in Rebel Ink Winter

 2015, Urban Ink September 2016, and Fangoria #338 magazines is

                                         43
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 44 of 72 PageID #: 4856




 substantially similar, the court will treat these magazines as one in the same

 for the purposes of the as-applied analysis. In determining the reasonableness

 of the policy as it was applied to Shaw’s tattoo magazines, the court must first

 consider “whether there is a ‘valid, rational connection between the prison

 regulation and the legitimate governmental interest put forward to justify it.’ ”

 Murchison, 779 F.3d at 887 (quoting Turner, 482 U.S. at 89). “[T]he

 governmental objective must be a legitimate and neutral one . . . without

 regard to the content of the expression,” but “courts must be deferential to the

 prison officials’ views of what material may be inflammatory.” Id. (quoting

 Turner, 482 U.S. at 90).

       Defendants argue that the prohibition of this particular type of magazine

 within the prison walls serves a number of valid objectives: “rehabilitation of

 inmates, maintenance of order and security within the institution by reducing

 the risk of sexual assaults among inmates and the prevention of sexual

 harassment of correctional staff.” Docket 234 at 52 (quoting Bell v. Young,

 2018 WL 314385, at *31 (D.S.D. June 27, 2018)); see also id. at 53. These are

 legitimate government objectives. See Dawson v. Scurr, 986 F.2d 257, 260 (8th

 Cir. 1993) (holding that security is a valid penological goal, and rehabilitation is

 a legitimate objective); see also Thornburgh, 490 U.S. at 415 (affirming that

 security is central to all other corrections goals). And with regard to the

 neutrality requirement, there is no evidence in the record to suggest that

 defendants’ censorship of these three tattoo magazines was done for any other

 purpose than to serve the objectives described above. Dawson, 986 F.2d at 261

                                         44
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 45 of 72 PageID #: 4857




 (holding neutrality requirement satisfied where policy furthers government

 interest unrelated to suppression of expression).

       When the objectives underlying the policy are deemed legitimate and

 neutral as applied, the issue becomes whether censorship of these three tattoo

 magazines within the prison is rationally related to those objectives. This “does

 not require ‘actual proof that a legitimate interest will be furthered by the

 challenged policy,’ only that the interest being served and the policy have an

 ‘objectively rational’ connection.” Ortiz v. Fort Dodge Corr. Facility, 368 F.3d

 1024, 1027 (8th Cir. 2004) (quoting Herlein v. Higgins, 172 F.3d 1089, 1091

 (8th Cir. 1999)). Given the sexually explicit images featured in the tattoo

 magazines, it was reasonable for defendants to believe banning the magazines

 would serve legitimate governmental interests.

       The next question is whether there are alternative means for Shaw to

 exercise his asserted constitutional right. Murchison, 779 F.3d at 891. Here,

 “courts should be particularly conscious of the measure of judicial deference

 owed to corrections officials in gauging the validity of the regulation,” and “ ‘the

 right’ in question must be viewed sensibly and expansively.” Id. (quoting

 Turner, 482 U.S. at 90; Thornburgh, 490 U.S. at 417). The question is not

 whether Shaw has an available alternative to view and read these particular

 tattoo magazines, but whether there are similar means of expression

 adequately available to him. Thornburgh, 490 U.S. at 418.

       Shaw contends that these tattoo magazines are “art magazines” that are

 necessary materials for his religion to develop Shaw’s artistic and magical

                                          45
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 46 of 72 PageID #: 4858




 mind. Docket 248 at 38. Defendants contend that Shaw can request

 art/religion books—that do not contain nudity—to be placed in the library for

 general inmate use. Docket 234 at 55. Giving proper deference to prison

 authority, the court finds there are ample alternative means of expression that

 are available to Shaw through the prison library.

       Under the third Turner factor, “[w]hen accommodation of an asserted

 right will have a significant ‘ripple effect’ on fellow inmates or on prison staff,

 courts should be particularly deferential to the informed discretion of

 corrections officials.” Turner, 482 U.S. at 90. Courts are instructed to

 “remember that ‘prison officials may well conclude that certain proposed

 interactions, though seemingly innocuous to laymen, have potentially

 significant implications for the order and security of a prison.’ ” Murchison, 779

 F.3d at 892 (quoting Thornburgh, 490 U.S. at 412).

       Shaw contends that the policies already in place at SDDOC facilities

 would prevent any ripple effect if inmates were permitted art books, art

 magazines, or pornography. Docket 248 at 40. Shaw cites to the SDDOC’s

 policies like the prohibition of sexual activity, special housing options,

 classifications, and punishments for rule violations. Id. at 40-41. If

 pornography was allowed, Shaw argues that there would be no need to change

 the policies. Id. at 41.

       Defendants have pointed to numerous adverse effects on SDDOC

 facilities that could result from allowing Shaw to access these types of

 magazines. They suggest that similar such magazines have been known to be

                                          46
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 47 of 72 PageID #: 4859




 sold, rented, or bartered by inmates in violation of other SDDOC policies.

 Docket 234 at 52-53. Defendants contend that these magazines would find

 their way to psychologically unfit inmates, which would interfere with efforts to

 rehabilitate the inmates. Id. at 52. They further allege that accommodation of

 Shaw’s asserted right to view the magazines could increase the risk of sexual

 assault and harassment among inmates and against staff. Id. at 53. Giving

 deference to defendants, the court agrees that allowing publications that

 feature nudity into individual cells, “where they would likely be disseminated to

 other inmates, would substantially interfere with defendants’ rehabilitation and

 security objectives.” Dawson, 986 F.2d at 262.

       The fourth and final Turner factor provides that “the existence of obvious,

 easy alternatives may be evidence that the regulation is not reasonable, but is

 an ‘exaggerated response’ to prison concerns . . . .” Turner, 482 U.S. at 90

 (citing Block v. Rutherford, 468 U.S. 576, 587 (1984)). That is, where “an

 inmate claimant can point to an alternative that fully accommodates the

 prisoner’s rights at de minimis cost to valid penological interests, a court may

 consider that as evidence that the regulation does not satisfy the reasonable

 relationship standard.” Id. at 91. The Turner decision qualified, however, that

 “[t]his is not a ‘least restrictive alternative’ test: prison officials do not have to

 set up and then shoot down every conceivable alternative method of

 accommodating the claimant’s constitutional complaint.” Id. at 90-91.

       Shaw provides two alternatives that accommodate his right. Docket 248

 at 41-42. First, Shaw argues that defendants could allow pornography to all

                                            47
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 48 of 72 PageID #: 4860




 the inmates except the psychologically unfit inmates. Id. Shaw argues that

 when inmates are screened into SDDOC facilities, defendants can determine

 whether the inmates are permitted pornography. Id. If psychologically unfit

 inmates are found in possession of pornography, they will receive a

 punishment. Id. at 42. Additionally, defendants would have a list of inmates

 who are not allowed pornography that staff could use during cell searches for

 prohibited items and in the mailroom to reject any pornography being sent to

 the psychologically unfit inmates. Id. Second, Shaw contends that inmates

 could have access to pornography on the tablets that inmates already have

 access to. Id. Tablets are accessed with personalized log-in information, and

 psychologically unfit inmates would be prevented from accessing pornography

 on their personal tablets. Id.

       The first alternative would significantly affect guards and resources by

 forcing prison officials to spend time individualizing cell searches and mail

 review based on which inmates are permitted pornography and which ones are

 not and would still present a substantial risk that harmful material would

 escape review. See Herlein, 172 F.3d at 1091. For both of Shaw’s alternatives, if

 prisoners were allowed to possess sexually explicit magazines, it would run the

 risk of creating threats to the security of the prison. See id. If the problem is

 exposure to sexually explicit materials, then allowing certain inmates to have

 unlimited access to these materials via the mail or their tablets accomplishes

 very little. See id. These costs are more than de minimis.




                                          48
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 49 of 72 PageID #: 4861




       In sum, the court believes that the ban on the possession of these three

 tattoo magazines that contain nudity is reasonably related to the legitimate

 penological objective of maintaining prison security. There is a rational

 connection between the policy and the government interest, Shaw has

 significant alternative means of exercising his asserted right, there are no

 alternative policies to accommodate Shaw that involve only a de minimis cost,

 and the proposed alternatives may present the threat of a significant ripple

 effect on guards, prisoners, and resources at SDDOC facilities. Thus, the court

 finds that defendants did not violate Shaw’s First Amendment rights when they

 rejected Rebel Ink Winter 2015, Fangoria #338, and Urban Ink September

 2016. The court finds that defendants are entitled to summary judgment for

 these three magazines.

             2.     Materials Containing Gang Signs

       Two of Shaw’s magazines, Freshly Inked November 2015 and Urban Ink

 May 2016, were rejected by Miller-Hunhoff due to the magazines containing

 gang signs. Docket 122-3 at 24; Docket 122-4 at 2. SDDOC Policy 1.5.D.3

 states, “ ‘Materials that depict gang activity, gang insignia or may be construed

 as pertaining to, initiating or furthering gang/security threat group activity,

 within the facility or outside the facility’ are included among the list of

 prohibited items” for Inmate Correspondence. Docket 235 ¶ 94.

       This court conducted an independent review of Freshly Inked November

 2015 and Urban Ink May 2016. See generally Murchison, 779 F.3d at 888

 (holding that the court must conduct an independent review of the evidence to

                                         49
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 50 of 72 PageID #: 4862




 verify there has not been an exaggerated response to prison concerns); see

 Dockets 234-3; Docket 234-4. Freshly Inked contained an image of an

 individual displaying a W-shape hand sign; the individual’s pinky and index

 fingers were held up straight and his middle and ring finger were interlocked—

 forming a W-shape with his four fingers. Docket 234-4 at 85. Urban Ink

 contained an image of an individual holding up a similar W-shape hand sign.

 Docket 234-3.

       In applying the Turner factors to these two tattoo magazines, the court

 finds that there is a valid rational connection between the regulation and

 legitimate prison objectives. See Murchison, 779 F.3d at 887. Defendants argue

 that regulation prohibiting materials that contain gang signs supports the

 objective of maintaining institutional order, discipline, safety, and security.

 Docket 234 at 46 n.7; see Harbin-Bey v. Rutter, 420 F.3d 571, 579 (6th Cir.

 2005) (finding policy that prevent inmates from receiving materials that

 contained gang signs “was reasonably related to the prison’s goal of

 maintaining security and order”). Given the gang signs featured in these tattoo

 magazines, it was reasonable for defendants to believe banning the magazines

 would serve legitimate governmental interests.

       Second, Shaw has alternative means of exercising his right by viewing art

 magazines and books from the prison library. See Murchison, 779 F.3d at 891.

 Additionally, Shaw is entitled to order other publications that do not

 contain gang signs, and therefore, maintains an alternative means of exercising

 his First Amendment right. Third, allowing inmates to have access to any

                                         50
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 51 of 72 PageID #: 4863




 incoming magazine could have significant adverse impacts because such

 materials may incite violence, which would have an undue impact on guards,

 other inmates, and prison resources. See Turner, 482 U.S. at 90; Docket 234 at

 46 n.7. Finally, Shaw has not articulated any alternatives to prohibiting such

 publications, and there does not appear to be any. See Turner, 482 U.S. at 90.

 Thus, the court finds that defendants did not violate Shaw’s First Amendment

 rights when they rejected Urban Ink May 2016 and Freshly Inked November

 2015. The court grants summary judgment on these two magazines.

       E.    Magazines Not Provided to the Court

       The court previously denied summary judgment on this issue because

 the court did not have any of the magazines to conduct a review. Docket 139 at

 55-56. For the present motion for summary judgment, defendants only

 provided the court with five of the thirty-two magazines referenced in the

 rejection notices submitted by Shaw. Docket 234-3; Docket 234-4; Docket 234-

 5; Docket 234-6; Docket 234-7; Docket 122-3 at 15-30; Docket 122-4 at 1-11,

 75; Docket 250-2 at 184-85, 848. The court granted summary judgment in

 favor of defendants for those five magazines. The court also granted summary

 judgment on three additional magazines because none of the named

 defendants were personally involved in the magazines’ confiscation and on two

 magazines that were returned to Shaw.

       As for the remaining 22 magazines listed in the rejection notices, the

 court cannot conduct an independent review of these magazines to verify there

 has not been an exaggerated response to prison concerns because the

                                        51
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 52 of 72 PageID #: 4864




 magazines were not part of the record. See generally Murchison, 779 F.3d at

 888. Thus, the court denies summary judgment regarding these 22 magazines

 because questions of material fact exist as to whether the magazines were

 actually prohibited under the policy. The following claims survive summary

 judgment:

       1.    Miller-Hunhoff’s rejections of Urban Inked March 2016 and
             Skin & Ink Winter 2016. Docket 122-3 at 27, 29.
       2.    Baker’s involvement in the rejection of Inked November 2016,
             Inked October 2016, Freshly Inked Vol. 6 Issue 2, Inked April
             2016, Urban Inked March 2016, Maxim February 2015, Skin
             & Ink October 2015, and Fangoria March 2014. Docket 122-
             3 at 18-19, 25-27; Docket 122-4 at 9, 13, 63, 67, 71; Docket
             250-2 at 184, 848, 851-52.
       3.    Drieske’s involvement in the rejection of Inked October 2016,
             Tattoo August 2015, Tattoo International #28, Fangoria
             March 2014, and Skin & Ink August 2015. Docket 122-3 at
             19; Docket 122-4 at 5-6, 36-39, 65-68; Docket 250-1 at 1;
             Docket 250-2 at 185.
       4.    The 9 rejection notices this court stated genuine issues of
             material fact existed as to whether Baker, Drieske, or Miller-
             Hunhoff were involved in the administrative process regarding
             3 issues of Inked from 2017, Inked September 2017, Freshly
             Inked Queens Issue, Freshly Inked July 2016, Inked May
             2016, Freshly Inked September 2015, and Maxim August
             2015. Docket 122-3 at 15-17, 21-23; Docket 122-4 at 3-4, 11.

       In addition to the 31 rejection notices, Shaw submitted the Rejection Log.

 Docket 179 at 67-86. Shaw only claims that he is entitled to 210 magazines

 that were confiscated/rejected by defendants. 12 Docket 249 ¶ 91. The court



 12 Shaw believes he is entitled to the following magazines issues: American
 Curves (15), Art & Design (1), Art News (3), Artists (6), Drawing (3), Fangoria
 (14), Flex (1), Freshly Inked (6), Ink Fashion (3), Ink Slingers (2), Inked (25),
 Inked from the Pen (1), Inked Girls (13), Low Rider Arte (11), Maxim (17), Men’s
 Fitness (2), Men’s Health (7), Men’s Journal (2), Muscle & Fitness (2), New
 Tattoos (1), Rebel Ink (15), Revolver (5), Skin & Ink (8), Skin Art (2), Skin Ink
 (2), Smooth (5), Southwest Art (7), Tabu Tattoo (1), Tattoo (15), Tattoo
                                        52
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 53 of 72 PageID #: 4865




 reviewed the Rejection Log. First, the court compared the magazines listed in

 the 31 rejection notices with the magazines listed in the Rejection Log. The

 rejection notices pertained to 9 different magazine titles and a total of 32

 magazine issues. 13

       For Tattoo International, Shaw claims that he is missing two issues, but

 there is only evidence of one rejected issue in the Rejection Log. Docket 249

 ¶ 91; Docket 179 at 75. The issue listed in the Rejection Log appears to be the

 same issue contained in one of the rejection notices. Docket 122-4 at 5.

 Because there is no evidence of the second Tattoo International issue,

 defendants are entitled to summary judgment on that alleged missing

 magazine.

       For Fangoria, Shaw claims that he is missing 14 issues, but the

 Rejection Log lists only 11 rejected magazines. Docket 179 at 67-68, 70-73.

 There were three rejection notices regarding issues of Fangoria, and two of

 these issues are listed in the Rejection Log. Docket 250-2 at 184, 185; Docket

 179 at 72, 73. Shaw presented the rejection notice for Fangoria #338 (Docket

 122-4 at 10), but this magazine is not listed in the Rejection Log. See Docket


 Collection (2), Tattoo Energy (2), Tattoo International (2), Tattoo Life (1), Tattoo
 Review (2), Tattoo Savage (2), Urban Ink (2), and Wired (2). Docket 249 ¶ 91.
 13 Only nine magazines titles are discussed here because Shaw claims that he

 is missing two issues of Urban Ink. Docket 249 ¶ 91. Shaw, however, provided
 rejection notices for three issues of Urban Ink. Docket 122-3 at 20, 24, 27.
 Although there is a discrepancy between the number of issues Shaw claims he
 is missing and the number of issues in the rejection notices, there is not a
 discrepancy with Shaw’s claims, the rejection notices, and the Rejection Log.
 The Rejection Log lists approximately ten rejected issues of Urban Ink. Docket
 179 at 69-71, 73-74, 78. The court previously stated that it would view Urban
 Ink as three claims. See supra at 31 n.8.
                                          53
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 54 of 72 PageID #: 4866




 179 at 72-75. Thus, there is evidence of ten additional Fangoria issues that are

 not accounted for in the rejection notices and therefore, there are genuine

 issues of material fact regarding these ten Fangoria issues. And because there

 is no evidence of the other claimed issue of Fangoria, defendants are entitled to

 summary judgment on that one issue.

       For Rebel Ink, Shaw claims that he is missing 15 issues, but there are

 only six issues listed in the Rejection Log. Docket 179 at 69, 75, 77, 80. And

 one of those issues is Rebel Ink Winter 2015, which was contained in one of

 the rejection notices. Docket 122-3 at 30; Docket 179 at 77. Thus, there is only

 evidence of five issues of Rebel Ink that are not accounted for in the rejection

 notices and remain genuine issues of material fact. And because there is no

 evidence of the other nine claimed issues of Rebel Ink, defendants are entitled

 to summary on those nine issues.

       For Freshly Inked, Shaw claims that he is missing six issues. Docket 249

 ¶ 91. Shaw presented rejection notices regarding five issues of Freshly Inked.

 Docket 122-3 at 21, 22, 25; Docket 122-4 at 2, 3. In the Rejection Log, at least

 six issues were listed. Docket 179 at 69, 75-79. Freshly Inked July 2016 was

 not listed in the Rejection Log, but was listed in a rejection notice provided by

 Shaw. Docket 122-3 at 22; Docket 179 at 79. Thus, there is evidence of one

 additional issue of Freshly Inked that is not accounted for in the rejection

 notices and remains a question of material fact.

       For Inked, Shaw claims he is missing 25 issues and submitted rejection

 notices for 11 issues. Docket 249 ¶ 91; Docket 122-3 at 15-19, 23, 26; Docket

                                         54
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 55 of 72 PageID #: 4867




 122-4 at 7-8, 11, 75. Thus, 14 issues are unaccounted for in the provided

 rejection notices, but there are at least 25 issues of Inked listed in the

 Rejection Log. Docket 179 at 67-68, 70-74, 76-82, 84-86. Thus, questions of

 material fact exist regarding these additional 14 issues of Inked.

       For Tattoo, Shaw claims that he is missing 15 issues, and he submitted

 rejection notices for three issues. Docket 249 ¶ 91; Docket 122-3 at 28; Docket

 122-4 at 1, 5. Two of the issues listed in the Rejection Log are Tattoo January

 2016 and Tattoo November/December 2015, which were contained in two

 rejection notices. Docket 122-3 at 28; Docket 122-4 at 1. Shaw provided a

 rejection notice for Tattoo August 2015, but this issue was not listed in the

 Rejection Log. Docket 122-4 at 5; see Docket 179 at 75. Thus, 12 issues are

 unaccounted for in the provided rejection notices, and there is evidence of at

 least 15 issues of Tattoo in the Rejection Log. Docket 179 at 68, 72-73, 77-78,

 80, 82, 84-85. Therefore, questions of material fact exist regarding 12 issues of

 Tattoo.

       For Maxim, Shaw claims he is missing 17 issues, and he provided

 rejection notices for two issues. Docket 249 ¶ 91; Docket 122-4 at 4, 9. The

 Rejection Log lists over 20 rejected issues of Maxim. Docket 179 at 67, 70, 72,

 74-84. The two issues contained in the rejection notices are listed in the

 Rejection Log. Docket 122-4 at 4, 9; Docket 179 at 74, 76. Thus, 15 Maxim

 issues are unaccounted for with the rejection notices, but there is evidence of

 them in the Rejection Log. The court finds that questions of material fact exist

 regarding 15 issues of Maxim.

                                         55
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 56 of 72 PageID #: 4868




       For Skin & Ink, Shaw claims he is missing eight issues, and he

 presented rejection notices for two issues. Docket 249 ¶ 91; Docket 122-3 at

 29; Docket 122-4 at 6. Six issues are unaccounted for in the rejection notices,

 but there is evidence of over 12 rejected issues in the Rejection Log. Docket 179

 at 67-68, 70, 74-75, 77, 82. The two issues from the rejection notices are listed

 in the Rejection Log. Docket 122-3 at 29; Docket 122-4 at 6; Docket 179 at 75,

 77. Thus, questions of material fact exist regarding six issues of Skin & Ink.

       For the 28 other titles that were not listed in the rejection notices, the

 court reviewed the Rejection Log and determined whether Shaw’s claims for the

 number of missing magazines were supported by the number of rejected issues

 listed in the Rejection Log. The number of missing magazines Shaw claims and

 the number of rejected magazines listed in the Rejection Log did not match up

 for the following four magazine titles.

       First, Shaw claims that he is missing 15 issues of American Curves, but

 the Rejection Log only has evidence of eight rejected issues. Docket 249 ¶ 91;

 Docket 179 at 67-69, 83. Therefore, the eight issues of American Curves listed

 in the Rejection Log are questions of material fact. And because there is no

 evidence of seven issues of American Curves, defendants are entitled to

 summary on those seven issues.

       Second, Shaw alleges that he is missing 14 issues of Inked Girls but

 there is only evidence of four issues listed in the Rejection Log. Docket 249

 ¶ 91; Docket 179 at 67, 70, 71. The four issues of Inked Girls are questions of




                                           56
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 57 of 72 PageID #: 4869




 material fact. The court grants summary judgment on the ten non-listed issues

 of Inked Girls.

       Third, Shaw contends that he is missing 12 issues of Tattoo Collection.

 Docket 249 ¶ 91. The Rejection Log, however, only lists one issue. Docket 179

 at 67. The one issue listed in the Rejection Log is a material question of fact,

 but the court grants summary judgment on the 11 non-listed issues.

       Fourth, Shaw claims that he is missing two issues of Tattoo Savage, but

 there is no evidence of this magazine title in the log. Docket 249 ¶ 91; see

 Docket 179 at 67-86. Thus, defendants are entitled to summary judgment on

 the two issues of Tattoo Savage.

       Unlike the four titles above, the following magazine titles had evidence in

 the Rejection Log that supported Shaw’s claims:

       •   Shaw claims he is missing one issue of Art & Design; there is one
           issue listed in the Rejection Log. Docket 249 ¶ 91; Docket 179 at
           78.
       •   Shaw claims he is missing three issues of Art News; there are
           four issues listed in the Rejection Log. Docket 249 ¶ 91; Docket
           179 at 80, 81.
       •   Shaw claims he is missing six issues of Artists; there are nine
           issues listed in the Rejection Log. Docket 249 ¶ 91; Docket 179
           at 72-73, 75-76, 83-84.
       •   Shaw claims he is missing three issues of Drawing; there are
           three issues listed in the Rejection Log. Docket 249 ¶ 91; Docket
           179 at 72-74.
       •   Shaw claims he is missing three issues of Ink Fashion; there are
           three issues listed in the Rejection Log. Docket 249 ¶ 91; Docket
           179 at 67-68, 70.
       •   Shaw claims he is missing one issue of Flex; there are
           approximately two issues listed in the Rejection Log. Docket 249
           ¶ 91; Docket 179 at 70-71.
       •   Shaw claims he is missing two issues of Ink Slingers; there are
           two issues listed in the Rejection Log. Docket 249 ¶ 91; Docket
           179 at 68, 78.

                                         57
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 58 of 72 PageID #: 4870




      •   Shaw claims he is missing one issue of Inked from the Pen; there
          is one issue listed in the Rejection Log. Docket 249 ¶ 91; Docket
          179 at 75.
      •   Shaw claims he is missing 11 issues of Low Rider; there are at
          least 11 issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 67-68, 70-72, 74, 83.
      •   Shaw claims he is missing two issues of Men’s Fitness; there are
          at least two issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 70, 78-80.
      •   Shaw claims he is missing seven issues of Men’s Health; there
          are at least seven issues listed in the Rejection Log. Docket 249
          ¶ 91; Docket 179 at 69, 74-75, 78-86.
      •   Shaw claims he is missing two issues of Men’s Journal; there are
          at least two issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 68, 71, 80, 84.
      •   Shaw claims he is missing two issues of Muscle & Fitness; there
          are two issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 70, 75.
      •   Shaw claims he is missing one issue of New Tattoos; there is one
          issue listed in the Rejection Log. Docket 249 ¶ 91; Docket 179 at
          67.
      •   Shaw claims he is missing five issues of Revolver; there are at
          least five issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 68, 71, 77, 79, 82-84.
      •   Shaw claims he is missing two issues of Skin Art; there are two
          issues listed in the Rejection Log. Docket 249 ¶ 91; Docket 179
          at 69, 70.
      •   Shaw claims he is missing two issues of Skin Ink; there are two
          issues listed in the Rejection Log. Docket 249 ¶ 91; Docket 179
          at 74.
      •   Shaw claims he is missing five issues of Smooth; there are at
          least five issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 67-69, 71, 72, 74, 78, 81-82.
      •   Shaw claims he is missing seven issues of Southwest Art; there
          are at least seven issues listed in the Rejection Log. Docket 249
          ¶ 91; Docket 179 at 75, 77, 79, 81-82.
      •   Shaw claims he is missing one issue of Tabu Tattoo; there is at
          least one issue listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 69, 72.
      •   Shaw claims he is missing two issues of Tattoo Energy; there are
          at least two issues listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 67, 69-70, 81.
      •   Shaw claims he is missing one issue of Tattoo Life; there is at
          least one issue listed in the Rejection Log. Docket 249 ¶ 91;
          Docket 179 at 67, 81-82.

                                       58
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 59 of 72 PageID #: 4871




       •   Shaw claims he is missing two issues of Tattoo Review; there are
           two issues of Tattoo Revue listed in the Rejection Log. Docket 249
           ¶ 91; Docket 179 at 69, 71.
       •   Shaw claims he is missing two issues of Wired; there are at least
           two issues listed in the Rejection Log. Docket 249 ¶ 91; Docket
           179 at 75-78.

       Overall, of the 211 magazines Shaw claims he is missing, there is only

 evidence in the Rejection Log of 138 magazine issues that were confiscated by

 defendants and recorded as such in DOC records, not including the 32

 magazines contained in the provided rejection notices. Defendants did not

 provide the court with any evidence regarding the rejection notices or

 administrative remedy documents for these 138 magazines. Defendants claim

 there is no evidence regarding the rejection of these magazines, but Shaw’s

 Rejection Log raises genuine issues of material fact as to whether the named

 defendants were involved in the confiscation or rejection of these 138

 magazines.

       Additionally, defendants did not provide the court with any of these

 magazines. Thus, the court cannot conduct an independent review of these

 magazines to verify there has not been an exaggerated response to prison

 concerns. See generally Murchison, 779 F.3d at 888. Shaw has demonstrated a

 genuine issue of material fact that defendants violated his right to receive mail.

 The court denies summary judgment on this claim as it pertains to these 138

 magazines Shaw claims he is missing and are recorded in the log, but not

 listed in the 31 rejection notices provided to this court. The court finds that




                                         59
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 60 of 72 PageID #: 4872




 defendants are entitled to summary judgment on the 42 magazines Shaw

 claims are missing but are not listed in the Rejection Log.

 IV.   First Amendment Access to the Courts

       This court denied defendants’ motion for summary judgment regarding

 Shaw’s First Amendment access to the courts claims against Effling and Baker.

 Docket 139 at 76. Shaw alleges he was unable to argue his “non-frivolous due

 process claim in small claims court, because he could not send his response to

 defendant’s answer to opposing counsel.” Docket 139 at 65-66; Docket 1 ¶ 186.

 Shaw also claims that Effling and Bieber denied Shaw sufficient legal paper

 and postage. Docket 1 ¶¶ 185-86.

       “The Constitution guarantees prisoners a right to access the courts.”

 White v. Kautzky, 494 F.3d 677, 679 (8th Cir. 2007). To succeed on a claim for

 denial of access to the courts, a plaintiff must show that he suffered actual

 injury as a result of the defendants’ actions. Lewis v. Casey, 518 U.S. 343, 349

 (1996). In order to satisfy the actual injury requirement, a plaintiff must

 “demonstrate that a nonfrivolous legal claim had been frustrated or was being

 impeded.” Johnson v. Missouri, 142 F.3d 1087, 1089 (8th Cir. 1998) (quoting

 Lewis, 518 U.S. at 353).

       “The right of access to the courts is satisfied if the prisoner has the

 capability of bringing contemplated challenges to sentences or conditions of

 confinement before the courts.” Zink v. Lombardi, 783 F.3d 1089, 1108 (8th

 Cir. 2015) (internal quotation omitted). An actual injury cannot be established




                                         60
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 61 of 72 PageID #: 4873




 if the law library or legal assistance program is “subpar,” but rather the

 inmate:

       must go one step further and demonstrate that the alleged
       shortcomings in the library or legal assistance program hindered his
       efforts to pursue a legal claim. He might show, for example, that a
       complaint he prepared was dismissed for failure to satisfy some
       technical requirement which, because of deficiencies in the prison’s
       legal assistance facilities, he could not have known. Or that he had
       suffered arguably actionable harm that he wished to bring before
       the courts, but was so stymied by inadequacies of the law library
       that he was unable even to file a complaint.

 Lewis, 518 U.S. at 351. The actual injury requirement “is not satisfied by just

 any type of frustrated legal claim.” Id. at 354. An inmate’s constitutional right

 to access to the courts:

       does not guarantee inmates the wherewithal to transform
       themselves into litigating engines capable of filing everything from
       shareholder derivative actions to slip-and-fall claims. The tools it
       requires to be provided are those that the inmates need in order to
       attack their sentences, directly or collaterally, and in order to
       challenge the conditions of their confinement.

 Id. at 355 (emphasis added) (commenting on Bounds v. Smith, 430 U.S. 817,

 828 (1977), where the court held that the constitutional right to access to the

 courts “requires prison authorities to assist inmates in the preparation and

 filing of meaningful legal papers by providing prisoners with adequate law

 libraries or adequate assistance from persons trained in the law.”). Thus, for an

 access to the courts claim to survive summary judgment, the plaintiff must

 raise a genuine issue of material fact that a legal claim regarding his conditions

 of confinement or a legal claim attacking the legality of his

 sentence/incarceration was impeded.



                                         61
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 62 of 72 PageID #: 4874




       Shaw alleges that Effling knew that Shaw needed to send out legal mail

 and specifically prevented him from doing so. See Docket 249 ¶¶ 52-55.

 Defendants allege that an inmate can request indigent commissary and if he

 meets the criteria, among other things, the indigent inmate is provided with up

 to $10.00 per month for postage costs to mail his legal work. Docket 235 ¶¶ 44,

 45. Shaw argues that Bieber and Effling do not follow these policies regarding

 indigent inmates. Docket 249 ¶ 44. Defendants allege that in August of 2016,

 Shaw used $8.16 of his legal mail postage budget as an indigent inmate.

 Docket 235 ¶ 46. Defendants assert that in September of 2016, Shaw used

 $2.46. Id. ¶ 47.

       Here, Shaw relies on mere allegations that a non-frivolous legal issue was

 impeded by Effling and Bieber. He argues that they do not follow the policies,

 but defendants provide undisputed facts that Shaw has used the indigent legal

 mail money. See id. ¶¶ 46, 47. Shaw’s allegation that defendants do not follow

 the policy is not enough to create a genuine issue for trial. See Mosely, 415

 F.3d at 910 (citation omitted) (stating the “[t]he nonmoving party may not rest

 on mere allegations or denials, but must demonstrate on the record the

 existence of specific facts which create a genuine issue for trial.”).

       Shaw alleges that his non-frivolous legal issues that were impeded by

 Effling and Bieber’s actions were that he was “unable to argue key elements of

 his case because he was denied the ability to send a copy of [his] response to

 Defendant[’]s Answer to Defendant[’]s Attorney Schlimgen and the Judge would




                                          62
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 63 of 72 PageID #: 4875




 not allow Plaintiff [to] argue his due process claims.” Docket 249 ¶ 43. 14 Shaw

 never expands about what claim his case was about regarding his dealings

 with “Attorney Schlimgen.” To support this allegation, Shaw cites to his

 complaint and to this court’s order denying defendants’ first motion for

 summary judgment. Id. His complaint alleges that he filed a “grievance” about

 conditions of confinement. See Docket 1 ¶ 184. The prison grievance policy is a

 part of the prison’s administrative remedy process; also, this asserted claim is

 against Maturin, but his only access to the court claim is against Effling and

 Bieber. See Docket 139 at 76. This court relied on Shaw’s allegation against

 Effling and Bieber for impeding a non-frivolous due process claim in small

 claims court. See id. at 66; Docket 1 ¶¶ 185-86. But Shaw’s allegation was that

 “UC Vitetta denied Shaw the ability to send out legal mail, because of this

 denial Shaw was unable to argue key elements [of] . . . of his due process

 claims.” Docket 1 ¶ 186. Further, he has not provided the court with a

 document or done anything other than merely assert that his due process

 claim in small claims court was impeded. Shaw has failed to raise a genuine

 issue of material fact that Effling and Bieber personally impeded a non-

 frivolous legal claim under Lewis (one that attacks his conditions of

 confinement or sentence). Because Shaw has not raised a genuine issue of




 14Shaw cites to Docket 1 ¶¶ 184-85. This is Shaw’s complaint where he alleges
 that when he filed a “grievance [about his] conditions of his confinement” he
 was denied his administrative remedies by Maturan to prevent him from
 getting to court. Shaw also cites to Docket 139 at 66. This is this court’s order
 denying defendants’ first motion for summary judgment.
                                        63
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 64 of 72 PageID #: 4876




 material fact that a non-frivolous legal claim has been impeded or that Effling

 and Bieber have denied him his ability to send out legal mail, this court finds

 that Effling and Bieber are entitled to summary judgment on this issue.

 V.    Retaliation

       This court denied defendants’ first motion for summary judgment

 regarding Shaw’s retaliation claim against Bieber. Docket 139 at 76. Shaw

 claims that Bieber limited his access to the law library and threw away Shaw’s

 Project Applications in order to chill his protected activity of accessing the

 courts and prison grievance system. Docket 1 ¶¶ 203, 206.

       To establish a retaliation claim, Shaw must show “(1) he engaged in a

 protected activity, (2) the government official took adverse action against him

 that would chill a person of ordinary firmness from continuing in the activity,

 and (3) the adverse action was motivated at least in part by the exercise of the

 protected activity.” Spencer v. Jackson Cnty., 738 F.3d 907, 911 (8th Cir. 2013)

 (quoting Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)). In order to

 succeed on a retaliation claim, a plaintiff must show that the “adverse action

 taken against him was ‘motivated at least in part’ by his protected activity

 . . . .” Id. (quoting Revels, 382 F.3d at 876). Although “[t]he causal connection

 is generally a jury question, . . . it can provide a basis for summary judgment

 when the question is so free from doubt as to justify taking it from the jury.”

 Beaulieu v. Ludeman, 690 F.3d 1017, 1025 (8th Cir. 2012) (alteration in

 original) (quoting Revels, 382 F.3d at 876).




                                         64
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 65 of 72 PageID #: 4877




       The Eighth Circuit has held that a retaliation claim fails “if the alleged

 retaliatory conduct violations were issued for the actual violation of a prison

 rule,” and a defendant shows “ ‘some evidence’ the inmate actually committed a

 rule violation.” Sanders v. Hobbs, 773 F.3d 186, 190 (8th Cir. 2014) (quoting

 Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008)). According to the

 United States Supreme Court, the “some evidence” standard involves:

 “Ascertaining whether this standard is satisfied does not require examination

 of the entire record, independent assessment of the credibility of witnesses, or

 weighing of the evidence. Instead, the relevant question is whether there is any

 evidence in the record that could support the conclusion reached by the

 disciplinary board.” Id. (quoting Superintendent v. Hill, 472 U.S. 445, 455-56

 (1985)). “[A] report from a correctional officer, even if disputed by the inmate

 and supported by no other evidence, legally suffices as some evidence upon

 which to base a prison disciplinary violation, if the violation is found by an

 impartial decisionmaker.” Id. (alterations in original) (quoting Hartsfield, 511

 F.3d at 831).

       The Eighth Circuit has an established rule that “an act in retaliation for

 the exercise of a constitutionally protected right is actionable under Section

 1983 even if the act, when taken for a different reason, would have been

 proper.” Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990) (quoting

 Freeman v. Blair, 793 F.2d 166, 178 (8th Cir. 1986)); see also Cooper v. Schriro,

 189 F.3d 781, 784 (8th Cir. 1999) (finding inmate’s allegation that staff shut off

 his water for five days and threatened his safety because the inmate used the

                                         65
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 66 of 72 PageID #: 4878




 prison grievance system was sufficient to state a retaliation claim); Sanders v.

 St. Louis Cnty., 724 F.2d 665, 666 (8th Cir. 1983) (prison officials may not

 impede access to courts through retaliation, such as threats, harassment, or

 less favorable treatment, for inmate’s litigation activities). “[T]he alleged

 manifestations of defendants’ retaliation (such as less favorable treatment)

 need not themselves amount to constitutional violations. The violation lies in

 the intent to impede access to the courts.” Madewell, 909 F.2d at 1206-07

 (citing Sanders, 726 F.2d at 666).

       A.     Access to the Law Library

       On September 8, 2016, Shaw alleges that Bieber told Shaw that because

 Shaw likes to file grievances, Bieber was going to deny Shaw access to the law

 library. Docket 1 ¶ 203; Docket 215 ¶ 176(i); see also Docket 122 ¶ 58 (Shaw’s

 Affidavit) (stating Bieber put Shaw on cell restriction to prevent Shaw from

 using law library and law computers). The parties dispute the second element

 of a retaliation claim: whether Bieber denied Shaw access to the law library.

 Docket 249 ¶¶ 121-22; Docket 235 ¶ 122.

       Bieber claims that he never threatened Shaw that he would take away

 Shaw’s law library time. Docket 235 ¶ 125. Bieber alleges that he did not deny

 Shaw access to the library. Id. ¶ 122. Bieber does admit that there were times

 when he would only allow Shaw a certain amount of time in the law library

 because other inmates needed access. Id. Bieber contends that Shaw did not

 receive any less time than other inmates. Id.




                                          66
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 67 of 72 PageID #: 4879




       Shaw filed an IR, alleging that Bieber was retaliating against him

 because he filed grievances and lawsuits against Bieber. Docket 250-2 at 721.

 Shaw stated that Bieber told Shaw he was putting Shaw on cell restriction so

 Shaw could not go to the law library or use the computers to do legal work. Id.;

 see also Docket 122 ¶ 58. In the Response to IR, staff stated that Bieber denied

 Shaw extra time in the law library one time because Shaw was on the unit

 when he should have been in the library. Docket 250-2 at 722. But defendants

 did not provide any evidence of a disciplinary report regarding Shaw being in

 the wrong location.

       Overall, the court cannot resolve this dispute on whether Bieber denied

 Shaw access to the law library because “such a credibility determination is

 inappropriate in ruling on a motion for summary judgment.” Madewell, 909

 F.2d at 1206 (reversing district court’s decision because district court

 improperly resolved factual dispute by believing the defendant’s affidavits over

 the plaintiff’s affidavits); see also Nei v. Dooley, 372 F.3d 1003, 1007 (8th Cir.

 2004) (holding district court properly denied summary judgment because

 inmates’ allegations created a genuine issue of material fact about whether the

 officials retaliated against them).

       Next, defendants argue that Shaw cannot meet his burden of showing

 that Shaw’s filing of grievances was a motivating factor behind Bieber’s action.

 Docket 234 at 64. But Shaw did present evidence of the third element of a

 retaliation claim. First, Shaw states that Bieber specifically said that because

 Shaw likes filing grievances, Bieber was not going to allow Shaw access to the

                                         67
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 68 of 72 PageID #: 4880




 law library. Docket 1 ¶ 203. Second, Shaw claims that he has made numerous

 allegations against Bieber. Docket 249 ¶ 122. Shaw provided several grievances

 he filed against Bieber near the time Bieber allegedly prevented Shaw from

 going to the law library. See Docket 250-2 at 579-82, 584-87, 595-604, 712-14,

 716. The causal connection between these grievances and Bieber’s action is

 “generally a jury question[.]” Beaulieu, 690 F.3d at 1025 (quoting Revels, 382

 F.3d at 876). And based on Shaw’s evidence, the record is not “so free from

 doubt as to justify taking it from the jury.” Id. (quoting Revels, 382 F.3d at

 876).

         Shaw demonstrated genuine issues of material fact that Bieber retaliated

 against him with limiting Shaw’s access to the law library. Thus, the court

 denies summary judgment on this issue.

         B.    Project Applications

         Shaw claims that Bieber threw away 31 of Shaw’s Project Applications in

 retaliation of Shaw filing grievances and a lawsuit against Bieber. Docket 1

 ¶ 206. The parties dispute the second and third elements of a retaliation claim.

         First, the parties dispute whether Bieber engaged in an adverse action. In

 April of 2016, Shaw claims that Bieber threw away 31 Project Applications

 Shaw filled out in retaliation for Shaw filing grievances and a lawsuit against

 Bieber. Id. Defendants argue that besides Shaw’s conclusory allegations,

 nothing in the record supports his claims. Docket 234 at 65. Defendants also

 argue that Shaw’s allegation is speculation because he did not witness Bieber

 throwing away the Project Applications. Docket 255 at 6. Defendants point to

                                         68
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 69 of 72 PageID #: 4881




 Shaw’s IR where he wrote that he “believes Bieber” threw them away. Docket

 255 at 6 (citing Docket 257-1 at 4).

       In Shaw’s declaration, Shaw declared that “Bieber threw away [31]

 project applications that Shaw gave to Bieber to forward to the Cultural

 Activities Coordinator.” Docket 215 ¶ 176(q). Additionally, Shaw filed an IR on

 May 11, 2016, alleging that Shaw delivered 31 Project Applications to Bieber,

 but the Project Applications never made it to the Cultural Activities

 Coordinator. Docket 257-1 at 4. Shaw stated, “I believe UM Bieber threw my

 project [applications] away to retaliate against me . . . .” Docket 122-8 at 5. In

 an AR from May of 2016, Shaw claimed that there should be video evidence of

 Bieber receiving the Project Applications from Shaw on April 29, 2016. Docket

 122-8 at 7. Bieber disputes this allegation. Docket 234 at 64. Bieber alleges

 that he does not recall Shaw submitting 31 Project Applications to him. Docket

 101 ¶ 14. Bieber states that if Shaw did, he would not have thrown them away.

 Id.

       Here, the parties dispute whether Shaw submitted the Project

 Applications to Bieber and whether Bieber threw them away. Thus, questions

 of material fact exist. And as stated above, this court cannot resolve a factual

 dispute because it requires a credibility determination, which is “inappropriate”

 at the summary judgment stage. Madewell, 909 F.2d at 1206.

       Next, defendants argue that Shaw failed to show any causal connection

 between his claim and a retaliatory motive. Docket 234 at 65; Docket 255 at 7.

 Shaw, however, presented some evidence of a causal connection. In his

                                         69
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 70 of 72 PageID #: 4882




 complaint, Shaw stated that Bieber retaliated against Shaw because Shaw filed

 grievances and a lawsuit against Bieber. Docket 1 ¶ 206. Shaw submitted

 evidence of several grievances he filed against Bieber around the time Shaw

 alleges Bieber threw away the Project Applications. Docket 250-2 at 579-82,

 584. Additionally, Shaw filed his small claims action against Bieber in April of

 2016. Id. at 605, 615. The causal connection between these grievances/lawsuit

 and Bieber’s action is “generally a jury question[.]” Beaulieu, 690 F.3d at 1025

 (quoting Revels, 382 F.3d at 876). Based on Shaw’s evidence, the record here is

 not “so free from doubt as to justify taking it from the jury.” Id. (quoting Revels,

 382 F.3d at 876).

       Overall, the court does not consider Shaw’s claim to be speculative or

 conclusory. Shaw provides specific facts and evidence in the record to support

 his allegations. In viewing the facts in a light most favorable to Shaw, the court

 finds that Shaw has alleged sufficient facts to create a genuine issue of

 material fact regarding what Bieber did with these Project Applications and

 whether he did so with a retaliatory motive. The court denies summary

 judgment on Shaw’s retaliation claim against Bieber regarding the Project

 Applications.

                                   CONCLUSION

       Thus, it is ORDERED that Shaw’s claims against Jacobs, Bidney, and

 Reimann are dismissed without prejudice.




                                         70
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 71 of 72 PageID #: 4883




       IT IS FURTHER ORDERED that Shaw’s RLUIPA and First Amendment

 Free Exercise claims for his religious diet are dismissed for failure to exhaust

 his administrative remedies.

       IT IS FURTHER ORDERED that defendants’ second motion for summary

 judgment (Docket 225) is granted with prejudice on all claims as to the

 following defendants: Effling, Kaemingk, Dooley, Young, Merten-Jones, and

 Stanwick-Klemik.

       IT IS FURTHER ORDERED that defendants’ second motion for summary

 judgment (Docket 225) is denied as to the following defendants on the following

 claims:

       1. On Shaw’s right to receive mail claim:

             a. Against Storevick, Drieske, Miller-Hunhoff, and Baker regarding

                the 138 magazines listed in the Rejection Log but not contained

                in the 31 rejection notices provided to the court.

             b. Against Miller-Hunhoff regarding Inked March 2016 and Skin &

                Ink Winter 2016.

             c. Against Baker regarding the following magazine issues: Inked

                November 2016, Inked October 2016, Freshly Inked Vol. 6 Issue

                2, Inked April 2016, Urban Inked March 2016, Maxim February

                2015, Skin & Ink October 2015, and Fangoria March 2014.

             d. Against Drieske regarding the following magazine issues: Inked

                October 2016, Tattoo August 2015, Tattoo International #28,

                Fangoria March 2014, and Skin & Ink August 2015.

                                         71
Case 4:17-cv-04116-KES Document 259 Filed 11/20/20 Page 72 of 72 PageID #: 4884




            e. Against Miller-Hunhoff, Baker, and Drieske regarding the

               following magazines: 3 issues of Inked from 2017, Inked

               September 2017, Freshly Inked Queens Issue, Freshly Inked

               July 2016, Inked May 2016, Freshly Inked September 2015,

               and Maxim August 2015.

      2. Against Bieber on Shaw’s retaliation claims regarding access to the

         law library and project applications.

      Dated November 20, 2020.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       72
